EXHIBIT 10.2
EXECUTION COPY


                                                                                                                                                                                                                                                                                                                                                                                                                







--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF MERGER
AMONG
ASSURED GUARANTY CORP.,
CULTIVATE MERGER SUB, INC.
AND
CIFG HOLDING INC.
Dated as of April 12, 2016





--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
Page
ARTICLE I DEFINITIONS
2
Section 1.01
Definitions
2
ARTICLE II THE MERGER
11
Section 2.01
The Merger
11
Section 2.02
Effective Time; Closing
11
Section 2.03
Effect of the Merger
11
Section 2.04
Certificate of Incorporation; Bylaws
11
Section 2.05
Directors and Officers
11
Section 2.06
Conversion of Securities
12
Section 2.07
Deposit of Consideration
12
Section 2.08
No Set-Off
12
Section 2.09
Dissenting Company Shares
13
Section 2.10
Payment and Surrender of Certificates
13
Section 2.11
Withholding Rights
14
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
15
Section 3.01
Organization and Qualification; Subsidiaries
15
Section 3.02
Capitalization
16
Section 3.03
Authority
17
Section 3.04
No Conflict; Required Filings and Consents
17
Section 3.05
Financial Statements
18
Section 3.06
No Undisclosed Liabilities; Indebtedness
19
Section 3.07
Material Contracts
19
Section 3.08
Property and Leases
21
Section 3.09
Permits; Compliance
22
Section 3.10
Litigation
23
Section 3.11
Labor Matters
23
Section 3.12
Employee Benefit Plans
24
Section 3.13
Intellectual Property
26
Section 3.14
Taxes
27
Section 3.15
Insurance
28
Section 3.16
Insurance Regulatory Matters.
29
Section 3.17
Reinsurance Ceded.
29
Section 3.18
Non-Financial Guaranty Business; New Business
30
Section 3.19
Absence of Certain Changes or Events
30
Section 3.20
Actuarial Reports
30
Section 3.21
Investment Assets
31



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




 
 
Page
Section 3.22
Capital Analyses
31
Section 3.23
Brokers
31
Section 3.24
Certain Fees and Expenses
31
Section 3.25
No other Representations and Warranties
31
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND
MERGER SUB
32
Section 4.01
Organization and Qualification
32
Section 4.02
Authority
32
Section 4.03
No Conflict; Required Filings and Consents
32
Section 4.04
Litigation
33
Section 4.05
Merger Sub
33
Section 4.06
Brokers
33
Section 4.07
Investment Intent
33
Section 4.08
Sufficiency of Funds
34
Section 4.09
Independent Assessment
34
Section 4.10
Non-Reliance
34
Section 4.11
No other Representations and Warranties
34
ARTICLE V ADDITIONAL AGREEMENTS
35
Section 5.01
Conduct of Business by the Company Pending the Merger
35
Section 5.02
Stockholders’ Approval and Filing of Amendment
38
Section 5.03
Access to Information; Confidentiality; Migration of Data
38
Section 5.04
Directors’ and Officers’ Indemnification and Insurance
39
Section 5.05
Notification of Certain Matters
39
Section 5.06
Consents and Approvals
40
Section 5.07
Antitrust Notifications
41
Section 5.08
Further Assurances
42
Section 5.09
Public Announcements
42
Section 5.10
Fees and Expenses
42
Section 5.11
Employees and Benefits
43
Section 5.12
No Solicitation
45
Section 5.13
Taxes
45
Section 5.14
Post-Closing Reorganization
46
ARTICLE VI CONDITIONS TO THE MERGER
47
Section 6.01
Conditions to Each Party’s Obligation to Effect the Merger
47
Section 6.02
Conditions to Obligations of Parent and Merger Sub
48
Section 6.03
Conditions to Obligations of the Company
49
ARTICLE VII TERMINATION
50
Section 7.01
Termination
50
Section 7.02
Effect of Termination
52



ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




 
 
Page
ARTICLE VIII GENERAL PROVISIONS
52
Section 8.01
Non-Survival of Representations, Warranties and Agreements
52
Section 8.02
Amendment
52
Section 8.03
Waiver
52
Section 8.04
Notices
53
Section 8.05
Severability
54
Section 8.06
Entire Agreement; Third-Party Beneficiaries
54
Section 8.07
Assignment
54
Section 8.08
Specific Performance
54
Section 8.09
Governing Law
54
Section 8.10
Waiver of Jury Trial
55
Section 8.11
Legal Representation
55
Section 8.12
Releases
56
Section 8.13
Parent and Merger Sub Acknowledgement
57
Section 8.14
General Interpretation
58
Section 8.15
Counterparts
58
 
 
 
EXHIBITS
 
 
Exhibit A
Amendment to the Company Charter
 
Exhibit B
Surviving Corporation Certificate of Incorporation
 
Exhibit C
Surviving Corporation Bylaws
 
 
 
 
SCHEDULES
 
 
Company Disclosure Schedule
 
Parent Disclosure Schedule
 
 
 
 













iii

--------------------------------------------------------------------------------






AGREEMENT AND PLAN OF MERGER
AGREEMENT AND PLAN OF MERGER, dated as of April 12, 2016 (this “Agreement”),
among Assured Guaranty Corp., a Maryland domiciled insurance company (“Parent”),
Cultivate Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary
of Parent (“Merger Sub”), and CIFG Holding Inc., a Delaware corporation (the
“Company”).
W I T N E S S E T H :
WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the
Company have, by unanimous consent of their respective directors, (a) approved,
adopted and declared advisable this Agreement pursuant to which Merger Sub will
merge with and into the Company, with the Company surviving the merger as a
wholly owned Subsidiary of Parent (the “Merger”), in accordance with the DGCL
(defined below) and (b) approved the execution, delivery and performance by the
Company, Merger Sub and Parent of this Agreement and the consummation of the
Merger and the other transactions contemplated hereby;
WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the
Company have, by unanimous consent of their respective directors, determined
that the Merger is in furtherance of and consistent with their respective
business strategies and is fair to, and in the best interest of, their
respective stockholders and, as such, the Board of Directors of the Company has,
by unanimous consent of its directors, resolved to recommend the approval and
adoption of this Agreement and the transactions contemplated hereby by the
Securityholders;
WHEREAS, the Company owns and at the Effective Time will own, directly or
indirectly, all of the issued and outstanding capital stock and membership
interests, as applicable, of (i) CIFG Assurance North America, Inc., a New York
domiciled insurance company (“CIFG NA”), (ii) CIFG Europe, S.A. a French société
anonyme (“CIFG Europe” and, together with CIFG NA, the “Insurance Subsidiaries”)
and (iii) CIFG Services, LLC, a Delaware limited liability company (“CIFG
Services” and, together with CIFG NA and CIFG Europe, the “Transferred
Subsidiaries”); and
WHEREAS, following the consummation of the Merger and subject to the receipt of
applicable approvals from relevant Governmental Authorities (as defined below),
Parent intends to cause, in order (x) the Surviving Corporation to be converted
to a Delaware limited liability company (the “Surviving LLC”), (y) the Surviving
LLC to dividend all of the capital stock of CIFG NA to Parent and (z) CIFG NA to
merge with and into Parent, with Parent surviving such merger (such conversion,
dividend and merger, the “Post-Closing Reorganization”).
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained in this Agreement, and intending to be legally bound,
Parent, Merger Sub and the Company agree as set forth below.


 



1

--------------------------------------------------------------------------------





ARTICLE I
DEFINITIONS
Section 1.01    Definitions. For purposes of this Agreement:
“Affiliate” of a specified Person means a Person who, directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, such specified Person (it being understood that as of the
date hereof none of the Securityholder Group is or shall be deemed an Affiliate
of the Company for purposes hereof).
“Amendment” means that certain proposed amendment to the Company Charter
amending Section 4.3 thereof, in the form attached hereto as Exhibit A.    


“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York, New York or Baltimore, Maryland are authorized or obligated
by Law or executive order to close.
“Business Employees” means each employee of the Company and the Transferred
Subsidiaries, including any employee who is considered to be a co-employee of
both the Company (or a Transferred Subsidiary) and Paychex based on certain
professional employer organization services provided to the Company by Paychex.
“Bylaws” means the bylaws of the Company, as amended.
“Certificate” means a certificate representing shares of Company Shares issued
and outstanding immediately prior to the Effective Time.
“Class O Common Stock” means the “Class O Common Stock”, par value $0.10 per
share, as defined in the Company Charter.
“Class N Common Stock” means the “Class N Common Stock”, par value $0.10 per
share, as defined in the Company Charter.
“Closing Date” means the date of the Closing.
“Company Charter” means the Certificate of Incorporation of the Company, as
amended and corrected, filed on December 18, 2009.
“Company Common Shares” means shares of Company Common Stock.
“Company Common Stock” means the Class O Common Stock and the Class N Common
Stock, collectively.
“Company Owned Intellectual Property” means Intellectual Property owned by or
registered in the name of the Company or any of the Transferred Subsidiaries.
“Company Records” means all data and records that pertain to the business of the
Company and the Transferred Subsidiaries, or their respective current or former
employees, that


2





--------------------------------------------------------------------------------





are in possession of the Company and the Transferred Subsidiaries, including the
following: (a) all master data, historical data and other data stored on the
Company’s or the Transferred Subsidiaries’ accounting, employee, HR,
underwriting, surveillance, workout, e-mail or other systems; (b) all historical
e-mail (for both active system mail folders and archived messages) for current
and former employees of the Company or any of the Transferred Subsidiaries,
whether stored at onsite or offsite facilities (which e-mail, to the extent not
destroyed in accordance with the Company’s document retention policy, will cover
and include e-mail backups); (c) all investment-related data; (d) all
underwriting and surveillance reviews and supporting documentation and
materials, all legal documents, all documentation relating to workouts,
forbearance, compliance and covenant certificates, correspondence, evidence of
transaction waivers, consents and amendments, and evidence of pending
discussions on any of the foregoing; (e) all reserve models, memorandums and
methodologies; (f) all Tax Returns, related schedules and workpapers, and all
other material records and other documents as required under Section 6001 of the
Code and the Treasury Regulations promulgated thereunder and (g) all relevant
documentation and contact information with respect to any litigation or
disputes.
“Company Releasee” means (a) any direct or indirect holder of equity interests
or securities in the Company (whether limited or general partners, members,
stockholders or otherwise) (other than CIFG NA) at any time prior to the
Effective Time, excluding the Parent, Merger Sub or any of their respective
Affiliates and (b) any current or former director, officer or employee of any
Person described in clause (a) of this definition (including, without
limitation, any current or former member of the Nominating Committee), in each
case in their capacity as such.
“Company Shares” means shares of the Company’s capital stock, including the
Company Common Stock and Dissenting Company Shares.
“Consideration” means the remainder of (i) the sum of (A) $450,000,000 plus (B)
50% of the amount, if any, by which the aggregate Transaction Related Expenses
are less than $7 million minus (ii) the sum of (A) Excess Transaction Related
Expenses plus (B) Excess Employee Transaction Related Payments.
“Contract” means any legally binding contract, lease, sublease, license,
sublicense, commitment, understanding, franchise, warranty, guaranty, mortgage,
policy, purchase order, indenture, note, bond, option, warrant or other legally
binding agreement, in each case, whether written or oral.
“control” (including the terms “controlled by” and “under common control with”
and other correlative terms thereof) means the possession, directly or
indirectly, or as trustee or executor, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or credit
arrangement or otherwise.
“DGCL” means the General Corporation Law of the State of Delaware.


3





--------------------------------------------------------------------------------





“Domiciliary Regulator” means with respect to the Insurance Subsidiaries, the
Governmental Authority or Authorities charged with the supervision of an
insurance company in the jurisdiction of domicile, including commercial
domicile, of such insurance company.
“Equity Interests” means, with respect to any Person, any class or series of
class of common stock, preferred stock, membership interest and any other equity
securities or capital stock of such Person, including any options or warrants or
other derivatives thereof, however described and whether voting or non-voting.
“ERISA Affiliate” means, with respect to any person, any corporation, trade or
business which, together with such person, is a member of a controlled group of
corporations or a group of trades or businesses under common control within the
meaning of Section 414 of the Code.
“Excess Employee Transaction Related Payments” means the amount, if any, in
excess of $16 million of all amounts of bonus (including any transaction bonus
related to the Merger), long-term incentive plan, severance (including under any
employment agreement or under the CIFG Services, LLC Severance Plan), paid time
off or COBRA paid or payable by the Company or any Transferred Subsidiary to any
Business Employee arising out of, related to or as a result of the Merger.
“Excess Transaction Related Expenses” means the amount, if any, in excess of $7
million of all Transaction Related Expenses.
“Exchange Act” means the Securities and Exchange Act of 1934, as amended.
“Governmental Authority” means any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality or district;
(b) federal, state, local, municipal, foreign or other government;
(c) governmental authority of any nature exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to a
government (including any governmental division, subdivision, department,
agency, bureau, branch, office, commission, council, board, officer, official,
organization, unit, body or entity and any court or other tribunal); or (d)
Domiciliary Regulator.
 
“Governmental Order” means any order, writ, judgment, injunction, declaration,
decree, stipulation, determination, award, agreement or permitted practice
issued by or entered into with any Governmental Authority.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Indebtedness” means with respect to any Person (a) all indebtedness for
borrowed money or for the deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of business and any
indebtedness secured by a purchase money security interest with respect to an
asset that is not material to the Company or any of the Transferred
Subsidiaries); (b) that portion of obligations with respect to capital leases
that is properly classified as a liability on a balance sheet in conformity with
SAP; (c) notes payable and drafts accepted


4





--------------------------------------------------------------------------------





representing extensions of credit whether or not representing obligations for
borrowed money; and (d) letters of credit, surety bonds, performance bonds, or
similar obligations to the extent drawn upon; provided, that “Indebtedness”
shall not include any obligations arising pursuant to any Insurance Contracts.
“Insurance Contract” means (a) any financial guaranty insurance policy
(including with respect to, or to guaranty, any credit-default swap, interest
rate swap or other derivative obligation) or any surety policy, in each case,
together with all binders, slips, certificates, endorsements and riders thereto,
issued or entered into by the Company or any of its Insurance Subsidiaries and
(b) any assumed reinsurance agreement, treaty or other similar arrangement.
“Intellectual Property” means: (a) registered trademarks and applications for
trademark registration; (b) registered copyrights and applications for copyright
registration; (c) Internet domain names; (d) patents and applications for
patents; (e) trade secrets; and (f) all administrative and legal rights arising
therefrom and relating thereto.
“Knowledge of the Company” means the actual knowledge of the individuals set
forth in Section 1.01(a) (Knowledge Persons) of the Company Disclosure Schedule.
“Lien” means any liens (statutory or otherwise), mortgages, encumbrances,
easements, rights of way, servitudes, option, priority, right of first offer or
refusal, pledges, security interests or other charges of any kind on or with
respect to any property (real or personal) or property interest.
“Material Adverse Effect” means any event, condition, circumstance, development,
change or effect that, individually or in the aggregate, has had, or could
reasonably be expected to have, a material adverse effect on the business,
assets, financial condition or results of operations of the Company and the
Transferred Subsidiaries, taken as a whole; provided that none of the following
will be deemed to constitute a Material Adverse Effect: (a) events, conditions,
circumstances, developments, changes and effects generally affecting economic or
regulatory conditions in the United States or Europe, (b) any occurrence or
condition generally affecting participants in the financial guaranty insurance
industry in the United States or Europe, (c) national or international political
or social conditions, hostilities, whether or not pursuant to the declaration of
a national emergency or war, or the occurrence of any military or terrorist
attack, any natural catastrophe events or any escalation or worsening thereof,
(d) any change or effect on financial, banking or securities markets (including
any disruption to such markets, any decline in the price of any publicly traded
security or any market index), (e) any change or proposed change in SAP or Law,
or the interpretation or enforcement thereof, (f) the negotiation, execution and
delivery of, or compliance with the terms of, or the taking of any action
contemplated by, this Agreement, (g) the public announcement or consummation of
this Agreement or the transactions contemplated hereby (h) the identity of
Parent or Merger Sub or a material adverse effect on Parent or any of its
Affiliates providing reinsurance coverage to the Company or any of the
Transferred Subsidiaries that causes any of the Transferred Subsidiaries to fail
to be able to take credit on its financial statements for reinsurance provided
by Parent or any of its Affiliates or (i) any failure to meet a forecast of
revenue, earnings, cash flow or other data for any period or any change to such
forecast (but not the facts or circumstances underlying or giving rise to any
such failure or change), except with respect to the


5





--------------------------------------------------------------------------------





foregoing clauses (a) through (e), to the extent that the effects or such matter
are disproportionally adverse to the business, assets, financial condition or
results of operations of the Company and the Transferred Subsidiaries, taken as
a whole, as compared to other companies operating in the industries and markets
in which the Company and the Transferred Subsidiaries operate.


“Nominating Committee” means the nominating committee established to nominate
directors in accordance with the Shareholder Agreement.
“NYDFS” means the New York Department of Financial Services. References thereto
shall be deemed to include, in respect of periods prior to the date of such
department’s formation, the New York State Department of Insurance.
“Paychex” means, collectively, Paychex, Inc., Paychex Business Solutions, Inc.
and Paychex Agency, Inc.
“Paychex Plans” means any Plan that is sponsored or maintained by Paychex (with
respect to current or former Business Employees), that Paychex (with respect to
current or former Business Employees) is a party to, participates in, or has a
commitment to create, in which Business Employees or former employees or service
providers of the Company participate, or with respect to which Paychex (with
respect to current or former Business Employees) is or may become obligated to
contribute or for which Paychex (with respect to current or former Business
Employees) otherwise has or may have any liability, contingent or otherwise.
“Paying Agent” means The Bank of New York Mellon Corporation, or other paying
agent mutually agreed by the parties hereto.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
ERISA.
“Per Share Amount” means the product of (a) Per Share Portion and (b) the
Consideration (in each case rounded to nearest 1/1000 of a dollar).
“Per Share Portion” means a fraction, the numerator of which is one, and the
denominator of which is the number of Company Common Shares issued and
outstanding immediately prior to the Effective Time (other than any Company
Common Shares to be canceled pursuant to Section 2.06(b)).
“Permitted Lien” means (a) any and all mechanics’, carriers’, workmen’s, common
carrier, repairmen’s, warehousemen’s or other similar Liens arising by operation
of law or incurred in the ordinary course of business; (b) Liens that relate to
Taxes, levies, assessments and any other governmental charges which are not due
and payable or that may thereafter be paid without interest or penalty and
without risk of loss of title to the asset subject thereto or which are being
contested in good faith by appropriate proceedings; (c) other imperfections of
title or encumbrances, if any, which imperfections of title or other
encumbrances, individually or in the aggregate, do not materially impair the use
or value of the property to which they relate; (d) zoning, building codes and
other land use laws regulating the use or occupancy of property owned or leased
by the Company


6





--------------------------------------------------------------------------------





or a Subsidiary, as applicable, or activities conducted thereon; (e) any other
Liens that will be terminated at or prior to Closing in accordance with this
Agreement; (f) Liens imposed by Law that relate to obligations that are not yet
due and have arisen in the ordinary course of business; (g) pledges or deposits
to secure obligations under workers’ compensation laws or similar law or to
secure public or statutory obligations; (h) Liens that relate to zoning,
entitlement and other land use and environmental Laws; (i) utility easements for
electricity, gas, water, sanitary, sewer, surface water drainage or other
general easements granted to Governmental Authorities in the ordinary course of
developing or operating real property; (j) any recorded utility company rights,
easements or franchises for electricity, water, steam, gas, telephone or other
service or the right to use and maintain poles, lines, wires, cables, pipes,
boxes and other fixtures and facilities in, over, under and upon any real
property; (k) any and all restrictions, easements, encumbrances, agreements and
other matters of record attaching title to any real property; (l) terms and
conditions of any Real Property Lease; (m) in the case of any Real Property
Lease, the rights of any lessor and any statutory lien for amounts that are not
yet due and payable or are being contested in good faith; (n) any state of title
to real property an accurate survey would show; (o) easements, rights of way,
restrictive covenants, encumbrances with respect to real property and all other
comparable matters that would be uncovered in a search of the public records and
may otherwise appear as exceptions to a title commitment issued by a real
property title company; and (p) any other Liens set forth in Section 1.01
(Permitted Liens) of the Company Disclosure Schedule.
“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, syndicate, person (including a “person” as defined in
Section 13(d)(3) of the Exchange Act), trust, association or entity or
Governmental Authority.
“Registered Intellectual Property” means Intellectual Property that is the
subject of a pending application or an issued patent, copyright, trademark, or
domain name registration.
“Representative” means the directors, officers, employees, agents, advisors
(including financial, accounting and legal advisors) and other representatives
of a Person.
“SAP” means (a) with respect to the Company, CIFG NA and CIFG Services, the
statutory accounting principles prescribed or permitted by the NYDFS, and (b)
with respect to CIFG Europe, the statutory accounting principles prescribed or
permitted by the Domiciliary Regulator of CIFG Europe, or when statutory
statements are consolidated with the Company, CIFG NA and CIFG Services, the
statutory accounting principles prescribed or permitted by the NYDFS.
“Securities Act” means the Securities Act of 1933, as amended.
“Secondary Market Insurance Contract” means (a) in the case of CIFG NA as an
Insurance Subsidiary, a financial guaranty insurance policy or certificate of
novation (i) issued by CIFG NA directly to a Securityholder Beneficiary that
guarantees the obligations of a NGF Trust or Mogador to such Securityholder
Beneficiary under a credit default swap, (ii) issued by CIFG NA directly to a
Securityholder Beneficiary that guarantees the obligations of a Governmental
Authority to such Securityholder Beneficiary under an interest rate swap, (iii)
issued by CIFG NA to The Bank of New York, as custodian, that guarantees
payments on a security deposited by a Securityholder Beneficiary pursuant to
that certain Custody Agreement between The Bank of New


7





--------------------------------------------------------------------------------





York and CIFG NA dated as of June 21, 2002, or (iv) issued by CIFG NA directly
to a Securityholder Beneficiary on a bilateral basis (and not to a trustee or
paying agent on behalf of all holders of an insured obligation) that guarantees
payments on a security held by such Securityholder Beneficiary, and (b) in the
case of CIFG Europe as an Insurance Subsidiary, a deed of financial guaranty (i)
issued by CIFG Europe directly to a Securityholder Beneficiary that guarantees
the obligations of Mogador to such Securityholder Beneficiary under a credit
default swap, (ii) issued by CIFG Europe to The Bank of New York, as custodian,
that guarantees payments on a security deposited by a Securityholder Beneficiary
pursuant to that certain Custody Deed between The Bank of New York and CIFG
Europe dated as of November 13, 2003, as amended, or that certain Custody Deed
between The Bank of New York and CIFG Europe dated as of August 17, 2004, or
(iii) issued by CIFG Europe directly to a Securityholder Beneficiary on a
bilateral basis (and not to a trustee or payment agent on behalf of all holders
of an insured obligation) that guarantees payments on a security held by such
Securityholder Beneficiary.
“Securityholder Releasee” shall mean (a) the Parent, Merger Sub or any of their
respective Affiliates (including the Surviving Corporation) and (b) any current
or former director, officer or employee of any Person described in clause (a) of
this definition, in each case in their capacity as such.
“Securityholders” means holders of the Company Shares immediately prior to the
Effective Time.
“Shareholder Agreement” means the Amended and Restated Shareholders’ Agreement
dated as of December 18, 2009 among the Company and its stockholders, as amended
on May 14, 2013 and November 11, 2014 and in effect as such on the date hereof.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof, or (b) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by such Person or one or more
Subsidiaries of such Person or a combination thereof.
“Tax” or “Taxes” means all federal, state, local, foreign and other income,
gross receipts, value-added, sales, use, ad valorem, transfer, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, environmental, excise, severance, stamp, occupation,
premium, property (real or personal), windfall profits, customs duties or other
taxes, fees, assessments or charges imposed by any taxing or Governmental
Authority, together with any interest, and any penalties or additions to tax
with respect thereto and any interest in respect of such additions or penalties.


8





--------------------------------------------------------------------------------





“Tax Returns” means all returns and reports (including declarations,
disclosures, schedules, estimates and information returns) required to be
supplied to a Governmental Authority relating to Taxes.
“Third Party” means any Person that is not a party, or an Affiliate of a party,
to this Agreement.
“Transaction Related Expenses” means all professional fees and related expenses
of legal, financial (including investment banking), accounting and/or tax
advisors to the Company paid or accrued on or after January 1, 2016 and arising
out of or related to the Merger or the process culminating therein, in each case
payable or reimbursable by the Company; provided, that, (i) Transaction Related
Expenses shall not include the price of any “tail” policy obtained pursuant to
Section 5.04(b), and (ii) the costs of any fees (including filing fees and
similar costs of any change of control application, but not including the
related fees of any professional advisors) associated with obtaining any
consents, approvals, authorizations or waivers from Governmental Authorities or
third parties pursuant to Sections 5.06 and 5.07.
“Written Consent” means the irrevocable written consent executed and delivered
by holders of the outstanding Company Common Stock representing 75% (after
taking into account the voting restrictions in Section 4.5 of the Company
Charter) of the voting power of all outstanding shares of the Company.
The following terms have the meaning set forth in the Sections set forth below:
Defined Term
Section Reference
Acquisition Transaction
Section 5.12(a)
Action
Section 3.10
Actuarial Reports
Section 3.20
Affiliated Agreements
Section 3.07(a)(ii)
Agreement
Preamble
Burdensome Condition
Section 5.06(a)
Ceded Reinsurance Contract
Section 3.17(a)
CIFG Europe
Recitals
CIFG NA
Recitals
CIFG Services
Recitals
Class X Security
Section 3.07(a)(xi)
Closing
Section 2.02
Code
Section 2.11
Company
Preamble
Company Disclosure Schedule
Article III
Company Required Approvals
Section 3.04(b)
Confidentiality Agreement
Section 5.03(b)
Constituent Documents
Section 3.04(a)
Dissenting Company Shares
Section 2.09(a)



9





--------------------------------------------------------------------------------





Defined Term
Section Reference
Dissenting Stockholder
Section 2.09(a)
Effective Time
Section 2.02
Employees
Section 5.11(b)
ERISA
Section 3.12(a)
FTC
Section 5.07(a)
Indemnified Person
Section 5.04(a)
Insurance Policies
Section 3.15
Insurance Subsidiaries
Recitals
Investment Assets
Section 3.21
Law
Section 3.04(a)
Letter of Transmittal
Section 2.10(a)
Material Contracts
Section 3.07(a)
Material Tangible Property
Section 3.08(a)
Merger
Recitals
Merger Sub
Preamble
Mogador
Section 3.01(c)
New Plans
Section 5.11(d)
NGF Trusts
OFAC
Old Plans
Section 3.01(c)
Section 3.09(e)
Section 5.11(d)
Outside Date
Section 7.01(b)(i)
Parent
Preamble
Parent Disclosure Schedule
Parent Required Approvals
Paying Agent Agreement
Article IV
Section 4.03(b)
Section 2.10(a)
Permits
Section 3.09(a)
Plans
Section 3.12(a)
Post-Closing Reorganization
Recitals
Premium Cap
Section 5.04(b)
Purchased Insured Bonds
Section 3.08(e)
Real Property Lease
Section 3.08(c)
Securityholder Beneficiaries
Section 5.14(a)
Securityholder Group
Section 8.11
Statutory Statements
Section 3.05(a)
Statutory Statements Date
Section 3.05(a)
Surviving LLC
Recitals
Surviving Corporation
Section 2.01
Surviving Corporation Certificate of Incorporation
Section 2.04
Surviving Corporation Bylaws
Section 2.04
Synthetic Commutation
Section 3.07(a)(xi)
Transferred Subsidiaries
Recitals
Treasury Regulations
Section 2.11
Trusts
Section 3.01(c)



10





--------------------------------------------------------------------------------





ARTICLE II
THE MERGER
Section 2.01    The Merger. Upon the terms and subject to the conditions set
forth in Article VI, and in accordance with the DGCL, at the Effective Time,
Merger Sub shall be merged with and into the Company. As a result of the Merger,
the separate corporate existence of Merger Sub shall cease and the Company shall
continue as the surviving corporation of the Merger (the “Surviving
Corporation”).
Section 2.02    Effective Time; Closing. On the first Business Day of the
calendar month next following the third Business Day after which all of the
conditions set forth in Article VI are satisfied (or, to the extent permitted by
Law, waived by the party or parties entitled to the benefits of such
conditions), other than those conditions that by their nature are to be
satisfied at the Closing, but subject to the satisfaction or waiver of those
conditions at the Closing, the parties to this Agreement shall cause the Merger
to be consummated by filing a certificate of merger with the Secretary of State
of the State of Delaware, in such form as is required by, and executed in
accordance with, the relevant provisions of the DGCL (the date and time of such
filing, or such later time as shall be agreed by Parent and the Company and
specified in such filing, being the “Effective Time”). Prior to such filing, a
closing (the “Closing”) shall be held at the offices of Akin Gump Strauss Hauer
& Feld LLP, One Bryant Park, New York, New York 10036 at 8:00 A.M. (Eastern
Time), or such other place and time as the parties shall agree, for the purpose
of confirming the satisfaction or, to the extent permitted by Law, waiver by the
party or parties entitled to the benefits of such conditions as the case may be,
of the conditions set forth in Article VI.
Section 2.03    Effect of the Merger. At the Effective Time, the effect of the
Merger shall be as provided in the applicable provisions of the DGCL. Without
limiting the generality of the foregoing, and subject to such provisions of the
DGCL, at the Effective Time, all the property, rights, privileges, powers and
franchises of the Company and Merger Sub shall vest in the Surviving
Corporation, and all debts, liabilities, obligations, restrictions, disabilities
and duties of the Company and Merger Sub shall become the debts, liabilities,
obligations, restrictions, disabilities and duties of the Surviving Corporation.
Section 2.04    Certificate of Incorporation; Bylaws. At the Effective Time, (i)
the certificate of incorporation of the Surviving Corporation shall be amended
and restated to read in its entirety as set forth in Exhibit B (the “Surviving
Corporation Certificate of Incorporation”) and, as so amended and restated, will
be the certificate of incorporation of the Surviving Corporation, until
thereafter amended as provided by law and such Surviving Corporation Certificate
of Incorporation and (ii) the bylaws of the Surviving Corporation shall be
amended and restated to read in their entirety as set forth in Exhibit C (the
“Surviving Corporation Bylaws”) and, as so amended and restated, will be the
bylaws of the Surviving Corporation, until thereafter amended as provided by
law, the Surviving Corporation Certificate of Incorporation and such bylaws.
Section 2.05    Directors and Officers. The directors of Merger Sub immediately
prior to the Effective Time shall be the initial directors of the Surviving
Corporation, each to hold office in accordance with the Surviving Corporation
Certificate of Incorporation and the Surviving Corporation Bylaws and the
officers of Merger Sub immediately prior to the Effective Time shall


11





--------------------------------------------------------------------------------





be the initial officers of the Surviving Corporation, in each case until their
respective successors are duly elected or appointed and qualified or until their
earlier death, resignation or removal.
Section 2.06    Conversion of Securities. At the Effective Time, by virtue of
the Merger and without any action on the part of Merger Sub, the Company, Parent
or the holders of any of the following securities:
(a)    Each Company Common Share issued and outstanding immediately prior to the
Effective Time (including any Company Common Shares held by any Subsidiary of
the Company but excluding any Company Common Shares described in Section 2.06(b)
and any Dissenting Company Shares) shall (i) automatically be canceled and
retired and (ii) upon the surrender of the Certificate representing such Company
Common Share (along with a duly executed Letter of Transmittal (as defined
below) and duly completed form W-9 pursuant to Section 2.09(a)), automatically
be converted into the right to receive in cash, without interest, an amount
equal to the Per Share Amount.
(b)    Each Company Share held in the treasury of the Company (excluding any
Company Common Shares held by any Subsidiary of the Company) and each Company
Share owned by Merger Sub, Parent or any direct or indirect wholly-owned
Subsidiary of Parent immediately prior to the Effective Time shall be canceled
and retired without any conversion of such Company Shares, and no payment or
distribution shall be made and no consideration of any kind shall be delivered
with respect to any such Company Shares.
(c)    Each share of common stock of Merger Sub issued and outstanding
immediately prior to the Effective Time shall be converted into and exchanged
for one (1) validly issued, fully paid and nonassessable share of common stock
of the Surviving Corporation.
(d)    If after the date of this Agreement and prior to the Effective Time, the
Company pays a dividend in, splits, combines into a smaller number of shares, or
issues by reclassification any Company Shares (or undertakes a similar act), the
Per Share Amount will be appropriately adjusted to provide to the holders the
same economic effect as contemplated by this Agreement prior to such action and,
as so adjusted, will from and after the date of such event, be the Per Share
Amount, subject to further adjustments based on this Section 2.06(d).
Section 2.07    Deposit of Consideration. At the Effective Time, Parent shall
deposit, or cause to be deposited, with the Paying Agent, in trust for the
benefit of the Securityholders, an amount in cash equal to the Consideration.
Section 2.08    No Set-Off. The obligation of Parent or any of its Affiliates to
make any payments to any Securityholder, or under any agreements entered into in
connection with this Agreement, shall not be subject to any right of set-off,
restriction, condition or deduction against any of the Company’s or any
Securityholders’ obligations whatsoever (including on account of any
counterclaim or the Company’s or any Securityholders’ breach, bankruptcy or
otherwise), and Parent hereby irrevocably waives any and all such rights.


12





--------------------------------------------------------------------------------





Section 2.09    Dissenting Company Shares.
(a)    Notwithstanding any provision of this Agreement to the contrary, if and
to the extent required by the DGCL, Company Shares that are issued and
outstanding immediately prior to the Effective Time and which are held by
Securityholders who have not voted in favor of the Merger or consented thereto
in writing and who have demanded properly in writing appraisal for such Company
Shares in accordance with Section 262 of the DGCL (collectively, the “Dissenting
Company Shares”) shall not be converted into or represent the right to receive
the applicable consideration due to such holder pursuant to Section 2.06(a)
above. From and after the Effective Time, a holder of Dissenting Company Shares
(“Dissenting Stockholder”) shall not have and shall not be entitled to exercise
any of the voting rights or other rights of a stockholder of the Surviving
Corporation. Such Dissenting Stockholder shall be entitled to receive payment of
the appraised value of such Dissenting Company Shares held by them in accordance
with the provisions of Section 262 of the DGCL, except that all Dissenting
Company Shares held by Securityholders who shall have failed to perfect or who
effectively shall have withdrawn or lost their rights to appraisal of such
Dissenting Company Shares under such Section 262 shall thereupon be deemed to
have been converted into and to have become exchangeable for, as of the
Effective Time, the right to receive the applicable consideration due to such
holder pursuant to Section 2.06(a) above, without any interest thereon, upon
surrender, in the manner provided in Section 2.06(a), of the certificate or
certificates that formerly evidenced such Dissenting Company Shares.
Notwithstanding anything to the contrary herein, if this Agreement is terminated
prior to the Effective Time, the right of any Dissenting Stockholder to be paid
the appraised value of the applicable Dissenting Company Shares pursuant to
Section 262 of the DGCL will cease.
(b)    The Company shall give Parent (i) prompt notice of any demands for
appraisal received by the Company, withdrawals of such demands, and any other
instruments, notices, petitions, or other communication received from
stockholders or provided to stockholders by the Company with respect to any
Dissenting Company Shares or shares claimed to be Dissenting Company Shares, and
(ii) the opportunity to direct all negotiations and proceedings with respect to
demands for appraisal under the DGCL. The Company shall not, except with the
prior written consent of Parent, make any payment with respect to any demands
for appraisal or offer to settle or settle any such demands.
Section 2.10    Payment and Surrender of Certificates.
(a)    Payment Procedures. Prior to the Closing Date, the Company shall mail to
each Securityholder: (A) a letter of transmittal in customary form and
reasonably acceptable to Parent and the Company (which shall specify that
delivery shall be effected, and risk of loss and title to the Certificates shall
pass, only upon proper delivery of the Certificates to the Paying Agent)
(“Letter of Transmittal”) and (B) instructions for use in surrendering the
Certificates in exchange for the amounts payable to such Securityholder pursuant
to Section 2.06(a) above. Prior to the Closing Date, the Paying Agent, Parent
and the Company shall enter into a Paying Agent Agreement, which shall include a
schedule prepared by the Company allocating the Consideration among the
applicable payees and otherwise be reasonably acceptable to Parent and the
Company (the “Paying Agent Agreement”). At the Effective Time and upon delivery
by such Securityholder to the Paying


13





--------------------------------------------------------------------------------





Agent of (x) all of such Securityholder’s Certificates, (y) a Letter of
Transmittal duly executed by such Securityholder and (z) a form W-9, or
appropriate form W-8, as applicable, and any accompanying withholding
statements, duly completed by such Securityholder, the Paying Agent shall pay to
each Securityholder cash equal to the Per Share Amount in accordance with the
terms and conditions hereof and the terms and conditions of the Paying Agent
Agreement. The Certificates so surrendered will forthwith be canceled.
(b)    Stock Transfer Books. At the Effective Time, the stock transfer books of
the Company shall be closed and thereafter, there shall be no further
registration of transfers of Company Shares on the records of the Company. From
and after the Effective Time, the holders of Company Shares issued and
outstanding immediately prior to the Effective Time (whether represented by a
Certificate or in book entry-form) shall cease to have any rights with respect
to such Company Shares except as otherwise provided in this Agreement or by
applicable Law.
(c)    Lost Certificates. If any Certificate has been lost, stolen or destroyed,
upon the making of an affidavit of that fact by the Person claiming such
Certificate to be lost, stolen or destroyed and subject to such other reasonable
conditions as the Paying Agent may impose, and, if required by the Paying Agent
or Parent, the posting by such Person of a bond in such reasonable amount as the
Paying Agent or Parent may direct as indemnity against any claim that may be
made against it and/or the Surviving Corporation with respect to such
Certificate, the Paying Agent shall, in exchange for such lost, stolen or
destroyed Certificate, pay to the Person entitled to such payment the Per Share
Amount due to such Person pursuant to the provisions of this Article II.
(d)    Any portion of the Consideration (including any investment income
thereon) deposited with the Paying Agent that remains unclaimed by the
Securityholders one year after the Effective Time shall be returned to Parent,
and any such Securityholder who has not exchanged his or her Company Shares for
the applicable Per Share Amount in accordance with this Agreement prior to that
time will thereafter look only to Parent for delivery of the applicable Per
Share Amount in respect of such Securityholder’s canceled and retired Company
Shares.
Section 2.11    Withholding Rights. Notwithstanding anything in this Agreement
to the contrary, each of Parent, Merger Sub and the Paying Agent shall be
entitled to deduct and withhold from the consideration otherwise payable
pursuant to Article II of this Agreement to any Securityholder such amounts as
are required to be deducted and withheld with respect to the making of such
payment under the U.S. Internal Revenue Code of 1986, as amended (the “Code”),
and the Treasury Regulations promulgated under the Code (“Treasury
Regulations”), or any provision of state or local or foreign Tax Law. To the
extent that amounts are so deducted and withheld and (if required) remitted to
the applicable Government Authority, such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the Securityholder in
respect of which such deduction and withholding was made.


14





--------------------------------------------------------------------------------





ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Except as set forth in the corresponding sections or subsections of the
disclosure schedule delivered by the Company to Parent simultaneously with the
execution of this Agreement (the “Company Disclosure Schedule”) (it being
understood that the disclosure of any item or fact in any section or subsection
of the Company Disclosure Schedule shall be deemed a disclosure with respect to
another section or subsection of the Company Disclosure Schedule to which the
relevance of such item or fact is readily apparent to a person without
independent knowledge of such item and fact), the Company represents and
warrants to Parent and Merger Sub as of the date hereof and as of the Closing
Date as set forth below.
Section 3.01    Organization and Qualification; Subsidiaries.
(a)    The Company is duly incorporated, validly existing and in good standing
under the laws of the State of Delaware and has full corporate power and
authority to own, lease or otherwise hold its properties and assets and to
conduct its businesses as presently conducted. The Company is duly licensed and
qualified to do business in each jurisdiction where the nature of its business
or its ownership or leasing of its properties makes such qualification
necessary, except where the failure to be so licensed or qualified has not had
and would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect. The Company is not a licensed insurance company and
is not domiciled or “commercially domiciled” in any state or jurisdiction for
insurance regulatory purposes.
(b)    Each of the Transferred Subsidiaries is duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it is organized
or formed (as applicable) and has full corporate or organizational (as
applicable) power and authority to own, lease or otherwise hold its properties
and assets and to conduct its businesses as presently conducted. Each of the
Transferred Subsidiaries is duly licensed and qualified to do business in each
jurisdiction where the nature of its business or its ownership or leasing of its
properties makes such qualification necessary, except where the failure to be so
licensed or qualified has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Section 3.01(b) of
the Company Disclosure Schedule lists each of the Transferred Subsidiaries and
(i) its jurisdiction of organization or formation (as applicable) and (ii) any
state or jurisdiction where it is domiciled or “commercially domiciled” for
insurance regulatory purposes. Except as set forth in Section 3.01(b) of the
Company Disclosure Schedule, the Company does not have any Subsidiary other than
the Transferred Subsidiaries. All outstanding Equity Interests of each of the
Transferred Subsidiaries have been validly issued and fully paid and are
non-assessable and free and clear of any Liens, other than Permitted Liens, and
were not issued in violation of any preemptive or subscription rights, and each
of the Transferred Subsidiaries is wholly-owned by the Company, directly or
indirectly (through one or more Transferred Subsidiaries). Except as set forth
in the immediately preceding sentence and in Section 3.01(b) of the Company
Disclosure Schedule, the Company does not own, directly or indirectly, any
Equity Interests in, or any Indebtedness of, any Person (other than Investment
Assets in the ordinary course). Except as set forth on Section 3.01(b) of the
Company Disclosure


15





--------------------------------------------------------------------------------





Schedule, none of the entities listed on Section 3.01(b) of the Company
Disclosure Schedule under the heading entitled “CIFG Global Holdings Entities”
has any materials liabilities or operations.
(c)    Each of the business trusts set forth in Section 3.01(c) of the Company
Disclosure Schedule (the “NGF Trusts”) has been duly formed and is existing as a
business trust under the laws of the State of New York and Mogador Limited
(“Mogador” and, together with the NGF Trusts, the “Trusts”) has been duly formed
and is existing as a limited company under the laws of the Island of Jersey.
Each of the Trusts was formed for the sole purpose of, and has not engaged in
any other activities other than, issuing credit default swaps to third parties
the obligations under which are insured by one of the Insurance Subsidiaries.
Other than insuring the credit default swaps issued by the Trusts, neither the
Company nor any of the Transferred Subsidiaries has any agreements or
arrangements with any of the Trusts.
(d)    The Company has provided a true and complete copy of the Shareholder
Agreement, as in effect as of the date hereof.
Section 3.02    Capitalization.
(a)    The authorized capital stock of the Company is 10,000,000 shares of
common stock, consisting of 10,000,000 shares of Class O Common Stock and no
shares of Class N Common Stock, of which 10,000,000 shares of Class O Common
Stock are issued and outstanding. Section 3.02(a) of the Company Disclosure
Schedule sets forth (i) the name and aggregate ownership of Company Shares of
each of the Securityholders and (ii) the capital structure of each of the
Transferred Subsidiaries, including the ownership of thereof and each
Transferred Subsidiary’s authorized capital stock, number of issued and
outstanding shares of capital stock and par value thereof, or the authorized,
issued and outstanding membership interests, as applicable. Except as set forth
in the immediately preceding two sentences, no shares of capital stock or other
Equity Interests of the Company or the Transferred Subsidiaries are issued,
reserved for issuance or outstanding and there are no outstanding convertible or
exchangeable securities, subscriptions, rights (including any preemptive
rights), stock appreciation rights, redemption rights, calls or commitments to
which the Company or any of the Transferred Subsidiaries is a party or may be
bound requiring the issuance or sale of shares of any capital stock or other
Equity Interests of the Company or any of the Transferred Subsidiaries. There
are no capital appreciation rights, phantom plan stock plans, securities with
participation rights or features or similar obligations or commitments of the
Company or any of the Transferred Subsidiaries. Except as set forth in Section
3.02(a) of the Company Disclosure Schedule, there are no voting trusts,
stockholder agreements, proxies or other rights or agreements in effect with
respect to voting, transfer of dividend rights of any of the shares of capital
stock or Equity Interests of the Company or the Transferred Subsidiaries. There
are no bonds, debentures or notes issued by any of the Company or the
Transferred Subsidiaries giving the holders thereof the right to vote (or
convertible into an Equity Interest giving them a right to vote) with the
holders of Equity Interest of the Company or the Transferred Subsidiaries.
(b)    All of the issued and outstanding shares of capital stock of the Company
are duly authorized, validly issued, fully paid and non-assessable. No issued
and outstanding shares of capital stock of the Company were issued in violation
of any preemptive or subscription rights.


16





--------------------------------------------------------------------------------





Section 3.03    Authority. The Company has the requisite corporate power and
authority to execute, deliver and enter into this Agreement, to perform its
obligations and, subject to receipt of the Written Consent and the filing of the
Amendment with the Secretary of State of the State of Delaware, to consummate
the transactions contemplated hereby. The Board of Directors of the Company has
determined that the Merger, on the terms and conditions set forth in this
Agreement, is in the best interests of the Company and its stockholders and has
directed that this Agreement and the transactions contemplated hereby be
submitted to the Company’s stockholders for adoption and has adopted a
resolution to the foregoing effect and to approve this Agreement, the Merger and
the others transactions contemplated hereby for all purposes under the Company’s
Constituent Documents, including Section 4.3 of the Company Charter. Except for
the approval of this Agreement by the affirmative vote of the holders of 75%
(after taking into account the voting restrictions in Section 4.5 of the Company
Charter) of the voting power of all outstanding shares of the Company and the
filing of the Amendment with the Secretary of State of the State of Delaware, no
other corporate proceedings on the part of the Company are necessary to approve
this Agreement or to consummate the transactions contemplated hereby. The
Company has duly executed and delivered this Agreement, and, assuming due
authorization, execution and delivery by Parent or Merger Sub, as applicable,
and receipt of the Written Consent and the filing of the Amendment with the
Secretary of State of the State of Delaware, this Agreement constitutes its
legal, valid and binding obligation, enforceable against the Company in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application relating to creditors’ rights generally or by principles of
equity.
Section 3.04    No Conflict; Required Filings and Consents.
(a)    Except as set forth in Section 3.04(a) of the Company Disclosure Schedule
or as may result from any facts or circumstances relating solely to Merger Sub,
the execution and delivery of this Agreement by the Company do not, and the
performance and consummation of this Agreement by the Company will not,
(i) conflict with or violate the Company Charter, Bylaws, Shareholder’s
Agreement or equivalent organizational documents of the Company or the
Transferred Subsidiaries (the “Constituent Documents”), (ii) subject to
obtaining the Company Required Approvals and, in the case of the Merger, the
Written Consent, and, expiration or termination of any applicable waiting
period, conflict with or violate any law (statutory, common or otherwise),
including any material statute, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order of a Governmental Authority
(“Law”) applicable to the Company or any of the Transferred Subsidiaries or
(iii) conflict with, result in a breach of or default (with or without notice or
the lapse of time or both) under, give rise to a right of termination, or result
in the creation of any Lien (other than Permitted Liens), under any Material
Contract to which the Company or the Transferred Subsidiaries is a party or by
which any property or asset of the Company or the Transferred Subsidiaries is
bound or affected, except in the case of clause (ii) and (iii) above, for any
such conflicts, violations or other occurrences which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect or
a material adverse effect on the ability of the Company to perform any material
obligation under this Agreement or to consummate the Merger without material
delay or impairment.


17





--------------------------------------------------------------------------------





(b)    The execution and delivery of this Agreement by the Company do not, and
the performance and the consummation of this Agreement by the Company will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Authority, except (i) such consents, approval,
authorization or permit of, or filing with or notification to such Governmental
Authorities set forth on Section 3.04(b) of the Company Disclosure Schedule (the
“Company Required Approvals”) and (ii) where the failure to obtain such
consents, approvals, authorizations or permits, or to make such filings or
notifications, individually or in the aggregate, would not have a Material
Adverse Effect or a material adverse effect on the ability of the Company to
perform any material obligation under this Agreement or to consummate the Merger
without material delay or impairment.
(c)    The Written Consent when received constitutes the affirmative vote of not
less than 75% (after taking into account the voting restrictions in Section 4.5
of the Company Charter) of the voting power of all outstanding shares of the
Company.
Section 3.05    Financial Statements.
(a)    The Company has previously delivered to Parent copies of (i) the audited
consolidated financial statements of the Company for the years ended December
31, 2012, 2013 and 2014, (ii) the unaudited consolidated financial statements of
the Company for the year ended December 31, 2015, (iii) the audited annual
statutory financial statements of each of the Insurance Subsidiaries for the
years ended December 31, 2012, 2013 and 2014 and (iv) the unaudited annual
statutory financial statements of each of the Insurance Subsidiaries for the
year ended December 31, 2015 (the items described in clauses (i) through (iv),
collectively, the “Statutory Statements” and, the last date of the Statutory
Statements, the “Statutory Statements Date”). The Statutory Statements were
prepared consistent with the books and records of the Company and the
Transferred Subsidiaries and in all material respects in accordance with SAP and
fairly present, in all material respects in accordance therewith, the admitted
assets, liabilities and capital and surplus of the Company and the Transferred
Subsidiaries at their respective dates and the results of operations, changes in
surplus and cash flows of the Company and the Transferred Subsidiaries at and
for the periods indicated, subject, in the case of the statutory financial
statements referenced in clause (ii) above, to normal year-end adjustments and
the absence of full footnote disclosures and other presentation items. The books
and records of the Company and the Transferred Subsidiaries (x) are accurate and
complete in all material respects, (y) have been maintained in all material
respects in accordance with applicable Laws and (z) are in material compliance
with all record keeping maintenance requirements in applicable Insurance
Contracts and Ceded Reinsurance Contracts. No material deficiencies have been
asserted in writing by any Governmental Authority with respect to any Statutory
Statements which has not been cured, waived or otherwise resolved to the
material satisfaction of such Governmental Authority. Except as indicated
therein, all assets that are reflected as admitted assets in the Statutory
Statements comply in all material respects with all applicable Laws with respect
to admitted assets. Except as set forth in Section 3.05(a) of the Company
Disclosure Schedule, there are no approved variances or permitted practices
utilized in the preparation of any of the Statutory Statements.


18





--------------------------------------------------------------------------------





(b)    The Company and the Transferred Subsidiaries maintain in all material
respects internal accounting controls that provide reasonable assurance that:
(i) transactions are executed with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of (x) the statutory statements of the Company and the Transferred Subsidiaries
and (y) financial statements (prepared in accordance with SAP) of the Company
and the Transferred Subsidiaries and to maintain accountability for the assets
of the Company and the Transferred Subsidiaries; (iii) access to the assets of
the Company and the Transferred Subsidiaries is permitted only in accordance
with management’s general or specific authorization; and (iv) the reporting of
the assets of the Company and the Transferred Subsidiaries is compared with
existing assets at reasonable intervals.
(c)    The reserves and other liability amounts established or reflected on the
Statutory Statements, including reserve and other liability amounts in respect
of Insurance Contracts, (i) were determined in accordance with generally
accepted actuarial standards in the United States, as in effect from time to
time, applied on a consistent basis for the periods presented and based on
reasonable assumptions and (ii) are in compliance in all material respects with
the requirements of applicable Laws.
Section 3.06    No Undisclosed Liabilities; Indebtedness. Neither the Company
nor any of the Transferred Subsidiaries has any Indebtedness, liabilities,
obligations or commitments, whether or not accrued, known or unknown, contingent
or otherwise, and whether or not required to be recorded or reflected on a
balance sheet prepared in accordance with SAP except for such Indebtedness,
liabilities, obligations and commitments (i) for which adequate reserves have
been established in accordance with SAP in the Statutory Statements; or
(ii) which have been incurred in the ordinary course of business since the date
of the Statutory Statements.
Section 3.07    Material Contracts.
(a)    Section 3.07(a) of the Company Disclosure Schedule lists each of the
following Contracts, to which the Company or any of the Transferred Subsidiaries
is a party or by which it is otherwise bound, as of the date hereof (such
Contracts as are set forth in Section 3.07(a) of the Company Disclosure Schedule
being “Material Contracts”):
(i)    pursuant to which, the Company or any of the Transferred Subsidiaries
incurred, may incur or guaranteed Indebtedness exceeding $100,000;
(ii)    which involve, as parties thereto, the Company or any of the Transferred
Subsidiaries, on the one hand, and any of the Securityholders, directors,
officers, Representatives or any Affiliates of the Company and the Transferred
Subsidiaries (other than the Company and the Transferred Subsidiaries), on the
other hand (collectively, together with any such Contracts executed following
the date hereof in compliance with this Agreement, the “Affiliated Agreements”);
(iii)    which provide for the provision or receipt of services or goods for
consideration of $100,000 or more by the Company or any of the Transferred
Subsidiaries during any 12-month period;


19





--------------------------------------------------------------------------------





(iv)    which involve the payment to any individual as an officer, director or
employee of the Company or any of the Transferred Subsidiaries of more than
$100,000 or which contains any non-compete or other similar restrictions on any
current or former officers, directors or employees;
(v)    which establish a material joint venture or material partnership;
(vi)    which involve the assignment, license or grant of rights to Intellectual
Property (x) pursuant to which the Company or any of the Transferred
Subsidiaries has acquired or licensed rights to material Intellectual Property
(other than commercial software that is generally available under a “click wrap”
or “shrink wrap” agreement) or (y) pursuant to which the Company or any of the
Transferred Subsidiaries has assigned or granted a license to material
Intellectual Property;
(vii)    which constitute assumed or ceded reinsurance or coinsurance treaties
or agreements, including retrocessional agreements, to which the Company or any
of the Transferred Subsidiaries is a party or under which the Company or any of
the Transferred Subsidiaries has existing rights, obligations or liabilities;
(viii)    other than pursuant to Insurance Contracts, pursuant to which the
Company or any of the Transferred Subsidiaries is entitled to, or obligated to
provide or pay, indemnification or reimbursement for losses arising out of or
related to any Action outside the ordinary course of business;
(ix)    which contain any provision or covenant limiting the ability of the
Company or any of the Transferred Subsidiaries to engage in any line of business
or to compete with, or to do business in a particular geographic area;
(x)    to which a Governmental Authority is a party, other than with respect to
any Insurance Contracts where a Governmental Authority is the obligor, issuer,
guarantor or is a party acting in some other non-regulatory capacity; and
(xi)    pursuant to which the Company or an Insurance Subsidiary has
synthetically commuted its payment obligations under an Insurance Contract (a
“Synthetic Commutation”), including by creating a security (a “Class X
Security”) representing the right to receive any and all future payments made by
the Company or an Insurance Subsidiary under such Insurance Contract.
(b)    The Company has provided Parent a true and complete copy of each Material
Contract (including any amendments, supplements, side letters, schedules,
exhibits and annexes thereto). Each Material Contract is in full force and
effect and constitute a valid and binding obligation on the Company or the
applicable Transferred Company and, to the Knowledge of the Company, on the
other parties thereto. Each Material Contract is enforceable against the Company
or the Transferred Subsidiaries, as applicable, and to the Knowledge of the
Company, on the other parties thereto, except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other laws
of general application relating to creditors’ rights generally


20





--------------------------------------------------------------------------------





or by principles of equity. None of the Company or the Transferred Subsidiaries,
as applicable, is in material breach or violation of, or material default under,
any Material Contract. To the Knowledge of the Company, none of the Material
Contracts has been canceled by the other party thereto and no other party is in
material breach or violation of, or material default under, any Material
Contract. None of the Company or the Transferred Subsidiaries has received any
written claim of a material breach or default under any such Material Contract.
Section 3.08    Property and Leases.
(a)    The Company or one or more of the Transferred Subsidiaries owns, and has
good title to, each of the tangible assets reflected as owned by the Company or
the Transferred Subsidiaries on the respective unaudited annual statutory
financial statements for each of the Company and the Insurance Subsidiaries for
the year ended December 31, 2015 that, individually, have a book value in excess
of $100,000 (“Material Tangible Property”), except for Material Tangible
Property sold or disposed of since the Statutory Statements Date in the ordinary
course of business consistent with past practice, free and clear of any Liens
(other than Permitted Liens).
(b)    Neither the Company nor any of the Transferred Subsidiaries owns any real
property.
(c)    Section 3.08(c) of the Company Disclosure Schedule lists all real
property leases or subleases on the date of this Agreement to which the Company
or any of the Transferred Subsidiaries is a party (each, a “Real Property
Lease”). Except as set forth in Section 3.08(c) of the Company Disclosure
Schedule, to the Knowledge of the Company, as of the date hereof, the Company
and the Transferred Subsidiaries have a valid leasehold interest in the real
property leased by them under each Real Property Lease, in each case, free and
clear of all Liens (other than Permitted Liens). None of the Company or the
Transferred Subsidiaries has received any written notice of any default under
any Real Property Lease and, to the Knowledge of the Company, no event has
occurred and no condition exists that (with or without notice or lapse of time,
or both) would constitute a default by the Company or any of the Transferred
Subsidiaries, or the applicable landlord, under any of the Real Property Leases.
Other than as described in Section 3.08(c) of the Company Disclosure Schedule,
none of the Company or the Transferred Subsidiaries is currently in negotiations
to extend or otherwise modify any Real Property Lease or enter into a real
property lease, sublease or license.
(d)    Section 3.08(d) of the Company Disclosure Schedule lists all Class X
Securities that have been issued in a Synthetic Commutation. The Company or one
of the Insurance Subsidiaries owns, and has good title to, each of the Class X
Securities free and clear of any Liens.
(e)    Section 3.08(e) of the Company Disclosure Schedule lists all the bonds
insured by an Insurance Subsidiary that the Company or one of the Insurance
Subsidiaries has purchased as part of the Company’s loss mitigation strategy
(“Purchased Insured Bonds”). The Company or one of the Insurance Subsidiaries
owns, and has good title to, each of the Purchased Insured Bonds free and clear
of any Liens.


21





--------------------------------------------------------------------------------





Section 3.09    Permits; Compliance.
(a)    Each of the Company and the Transferred Subsidiaries is in possession of
all franchises, licenses, permits, consents and orders of any Governmental
Authority, including the certificates of authority and insurance licenses of the
Insurance Subsidiaries set forth in Section 3.09 of the Company Disclosure
Schedule, necessary for each of the Company and the Transferred Subsidiaries to
own, lease and operate its properties or to carry on its business as it is now
being conducted (the “Permits”), except where the failure to have, or the
suspension or cancellation of, any of the Permits, individually or in the
aggregate, have not had or would not reasonably be expected to have a Material
Adverse Effect. Other than as set forth in Section 3.09 of the Company
Disclosure Schedule, all material Permits are in full force and effect and, to
the Knowledge of the Company, no suspension or cancellation of any of the
material Permits is pending or threatened, and there have occurred no defaults
under, violations of, or events giving rise to a right of termination, amendment
or cancellation of any such material Permits.
(b)    Except for limitations imposed by applicable Law that are applicable to
insurance companies generally or as otherwise is set forth in Section 3.09(b) of
the Company Disclosure Schedule, as of the date of the Agreement there is no
Governmental Order between the Company or the Transferred Subsidiaries, on the
one hand, and any Governmental Entity, on the other hand, that would be binding
on the Company or the Transferred Subsidiaries following the Closing and that
(i) prohibits or restricts the payment of shareholder dividends or other
shareholder distributions by the Company, (ii) restricts or limits the authority
of the Company to conduct any line or type of business (except as may be set
forth in Section 3.09(b) of the Company Disclosure Schedule), (iii) requires the
maintenance of any employees or physical location, (iv) requires the divesture
of any investments of the Company or the Transferred Companies or that requires
any investments of the Company or the Transferred Subsidiaries to be treated as
non-admitted assets or (v) in any manner imposes any requirements on the Company
or the Transferred Subsidiaries in respect of risk-based capital requirements
that add to or otherwise modify the risk-based capital requirements imposed
under any applicable Law.
(c)    Except, in each case, as set forth in Section 3.09(c) of the Company
Disclosure Schedule, (i) each of the Company and the Transferred Subsidiaries
is, and at all times since January 1, 2014, has been, in compliance in all
material respects with all of the terms and requirements of each Permit.
Assuming the receipt of all Company Required Approvals, the execution, delivery
and performance by the Company of this Agreement or the consummation of the
transactions contemplated hereby, will not result in any revocation,
cancellation, suspension or nonrenewal of any such Permit, other than any such
revocations, cancellations, suspensions or nonrenewals that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or a material adverse effect on the ability of the Company to
perform any material obligation under this Agreement or to consummate the Merger
without material delay or impairment.
(d)    Except as set forth in Section 3.09(d) of the Company Disclosure
Schedule, each of the Company and the Transferred Subsidiaries is, or has been
since January 1, 2014, in compliance with all Laws in all material respects
applicable to the Company and the Transferred Subsidiaries or by which any
material property or asset of the Company or the Transferred


22





--------------------------------------------------------------------------------





Subsidiaries is bound or affected. None of the Company or the Transferred
Subsidiaries has received any notice from any Governmental Authority regarding
the actual or alleged violation of, or failure to comply with, any Laws, other
than any such notices regarding actual or alleged violations of, or failures to
comply with, any Laws, that have been resolved in favor of the Company or the
Transferred Subsidiaries.
(e)    The Company and the Transferred Subsidiaries have adopted and implemented
policies and procedures to ensure compliance with applicable anti-bribery laws,
anti-corruption laws and money laundering laws. None of the Company or the
Transferred Subsidiaries or any officer, director, employee, consultant or agent
thereof (i) has, directly or indirectly, taken any action which would cause them
to be in material violation of (A) the U.S. Foreign Corrupt Practices Act of
1977, as amended; (B) the UK Bribery Act of 2010; or (C) any comparable
applicable Laws or (ii) has had dealings with any person or entity named on the
list of Specially Designated Nationals and Blocked Persons maintained by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”) or a
U.S. person who it is otherwise prohibited from dealing with under the laws,
regulations and executive orders administered by OFAC. None of the Company or
the Transferred Subsidiaries (x) has received either a formal or informal
inquiry from a Governmental Entity relating to alleged bribery or corruption; or
(y) has conducted any internal investigation related to a suspicion of bribes or
other corrupt conduct by an officer, director, employee, distributor, contractor
or other agent of the Company or the Transferred Subsidiaries or has otherwise
received any notification or complaint of such conduct.
(f)    Except as would not be reasonably be expected to have a Material Adverse
Effect, none of the Company or the Transferred Subsidiaries has collected,
maintained, processed, transmitted and used data, at any time, in violation of
any applicable Law, including those affecting or relating to privacy and data
protection, and the privacy rights of individuals to which the data pertain.
Section 3.10    Litigation. Except as set forth in Section 3.10 of the Company
Disclosure Schedule, as of the date hereof there is no litigation, suit, claim,
action, proceeding, arbitration or investigation (an “Action”) pending or, to
the Knowledge of the Company, threatened against the Company or any of the
Transferred Subsidiaries, or any property or asset of the Company or any of the
Transferred Subsidiaries. There is no Governmental Order binding on the Company
or the Transferred Subsidiaries that would reasonably be expected to have a
Material Adverse Effect or a material adverse effect on the ability of the
Company to perform any material obligation under this Agreement or to consummate
the Merger without material delay or impairment.
Section 3.11    Labor Matters.
(a)    Except as described in Section 3.11(a) of the Company Disclosure Schedule
as of the date hereof, there are no material Actions pending or, to the
Knowledge of the Company, threatened between the Company or any of the
Transferred Subsidiaries and any of their present or former employees. As of the
date hereof, to the Knowledge of the Company, there are no material Actions
pending or threatened against Paychex with respect to current or former Business
Employees.


23





--------------------------------------------------------------------------------





(b)    None of the Company, the Transferred Subsidiaries or, to the Knowledge of
the Company, Paychex (with respect to current or former Business Employees) is a
party to or bound by any collective bargaining agreements, works councils or
other labor union contracts. To the Knowledge of the Company, there is no labor
union organizing or election activity pending or threatened with respect to the
employees of the Company or any of the Transferred Subsidiaries. Neither the
Company nor any of Transferred Subsidiaries has suffered or sustained any labor
strike, slowdown, or work stoppage and, to the Knowledge of the Company, no
labor strike, slowdown, or work stoppage is threatened by the employees of the
Company or any of Transferred Subsidiaries. To the knowledge of the Company,
Paychex is not a party to or bound by any collective bargaining agreement, works
council or labor union contract that would apply to any current or former
Business Employee.
(c)    Except as described in Section 3.11(c) of the Company Disclosure
Schedule, the Company and the Transferred Subsidiaries and, to the Knowledge of
the Company, Paychex (with respect to current or former Business Employees) have
complied in all material respects with all applicable Laws related to the
employment of their respective employees, including provisions related to
payment of wages, hours of work, leaves of absence, equal opportunity,
occupational health and safety, workers’ compensation, worker classification,
immigration, contractors and temporary employees, other employment terms and
conditions, plant closings and layoffs (including the WARN Act), and withholding
and payment of social security and other taxes.
(d)     All individuals characterized and treated by the Company, the
Transferred Subsidiaries and, to the Knowledge of the Company, Paychex (with
respect to current or former Business Employees) as independent contractors or
consultants are properly treated as independent contractors under all applicable
Laws. All employees of the Company, the Transferred Subsidiaries and, to the
Knowledge of the Company, Paychex (with respect to current or former Business
Employees) classified as exempt under the Fair Labor Standards Act and state and
local wage and hour laws are properly classified in all material respects.
(e)    Set forth in Section 3.11(e) of the Company Disclosure Schedule is a
list, as of the date hereof, of all Business Employees and any independent
contractors performing services for the Company or any Subsidiary, along with
each Business Employee’s (i) current annual base salary or base hourly wage
rates, (ii) if applicable, annual incentive compensation opportunity, including
any 2016 target bonus amount(s), (iii) standard hours, (iv) job title, (v) date
of hire, (vi) primary place of employment, (vii) years of service, and (viii)
status as active or on approved leave. No Business Employee is employed or
domiciled outside of the United States.
Section 3.12    Employee Benefit Plans.
(a)    Section 3.12(a) of the Company Disclosure Schedule lists all “employee
benefit plans” (within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)), and all retirement, deferred
compensation, retention plan or agreement, unemployment compensation plan,
severance, change in control, employment or consulting agreement, vacation,
insurance or hospitalization program, flexible benefit plan, cafeteria plan,
dependent care plan, incentive compensation, bonus, stock option, stock
purchase, restricted stock plan, and fringe benefit arrangement, whether
pursuant to contract, program, policy, custom


24





--------------------------------------------------------------------------------





or informal understanding; in each case that is sponsored or maintained or
contributed to by the Company, that the Company is a party to, participates in,
or has a commitment to create, in which Business Employees or former employees
or service providers of the Company participate or with respect to which the
Company or its ERISA Affiliates are or may become obligated to contribute or for
which the Company or its ERISA Affiliates otherwise has or may have any
liability, contingent or otherwise (collectively, the “Plans”). A true and
correct copy of each of the plans, programs, policies, arrangements and
agreements listed on Schedule 3.12(a) of the Company Disclosure Schedule, and
all contracts relating thereto, or the funding thereof, each as in effect on the
date hereof, has been supplied to Parent. In the case of any Plan that is not in
written form, Parent has been supplied with an accurate written description of
such Plan as in effect on the date hereof. A true and correct copy of the most
recent annual report, actuarial report, accountant’s opinion of the plan’s
financial statements, summary plan description and Internal Revenue Service
determination letter with respect to each Plan, to the extent applicable, and a
current schedule of assets (and the fair market value thereof assuming
liquidation of any asset which is not readily tradable) held with respect to any
funded Plan has been supplied to Parent, and there have been no material changes
in the financial condition in the respective plans from that stated in the
annual reports and actuarial reports supplied.
(b)    All Plans are in material compliance with ERISA, the Code, and other
applicable Laws and have been administered in all material respects in
accordance with their terms and such Laws, and no event has occurred which will
or could cause any such Plan to fail to comply with such requirements and no
notice has been issued by any governmental authority questioning or challenging
such compliance. Each Plan which is an employee pension benefit plan has
received a favorable determination letter from the Internal Revenue Service with
respect to the qualified status of the plan under Section 401(a) of the Code and
the tax-exempt status of any trust that forms a part of such plan under Section
501(a) of the Code, all amendments to any such plan for which the remedial
amendment period (within the meaning of Section 401(b) of the Code and
applicable regulations) has expired are covered by a favorable Internal Revenue
Service determination letter, and to the Knowledge of the Company, there are no
circumstances that will or could give rise to revocation of any such favorable
determination letter. There are no pending or, to the Knowledge of the Company,
threatened claims and no pending or, to the Knowledge of the Company, threatened
litigation with respect to any Plans, other than ordinary and usual claims for
benefits by participants and beneficiaries and no facts exist which could give
rise to any such actions, suits or claims (other than routine claims for
benefits). No Plan is (i) an “employee pension benefit plan” (within the meaning
of Section 3(2) of ERISA) that is subject to Title IV of ERISA or Section 412 of
the Code, (ii) a “multiemployer plan” within the meaning of Sections 3(37) or
4001(a)(3) of ERISA, or (iii) a multiple employer plan (including a multiple
employer pension plan or a multiple employer welfare arrangement (within the
meaning of Section 3(40) of ERISA), and neither the Company nor any of its ERISA
Affiliates contributes to, has contributed to, or has any liability, contingent
or otherwise, with respect to a multiemployer plan or an employee benefit plan
subject to Title IV of ERISA or Section 412 of the Code. None of the Company or
its ERISA Affiliates has any liability or contingent liability for, and none of
the Plans provides for, retiree medical, disability or life insurance benefits
to any current or former employee, officer or director of the Company or any of
the Transferred Subsidiaries other than continuation coverage required to be
provided under Section 4980B of the Code or applicable state law.


25





--------------------------------------------------------------------------------





(c)    All Plans that are subject to Section 409A of the Code comply with
Section 409A in form and have been administered in accordance with their terms
and Section 409A of the Code.
(d)    No assets of any Plan are invested in employer securities issued by, or
employer real property or real property interest currently or previously owned
by, the Company.
(e)    There have been no “prohibited transactions” (as described in Section 406
of ERISA or Section 4975 of the Code) with respect to any Plan and neither the
Company nor any of ERISA Affiliate of the Company has engaged in any prohibited
transaction.
(f)    There have been no acts or omissions by the Company, any of its ERISA
Affiliates, or, to the Knowledge of the Company, Paychex (with respect to
current or former Business Employees), which have given rise or may give rise to
interest, fines, penalties, taxes or related charges under Section 502 of ERISA
or Chapters 43, 47, 68 or 100 of the Code for which the Company, any of its
ERISA Affiliates, or Paychex may be liable or under Section 409A of the Code for
which the Company, any of its ERISA Affiliates or any participant in any Plan
that is a nonqualified deferred compensation plan (within the meaning of section
409A of the Code) may be liable. Each Plan which constitutes a “group health
plan” (as defined in section 607(i) of ERISA or section 4980B(g)(2) of the
Code), including any plans of current and former affiliates which must be taken
into account under sections 4980B and 414(t) of the Code or sections 601-608 of
ERISA, have been operated in compliance with applicable law, including the
continuation coverage requirements of section 4980B of the Code and section 601
of ERISA and the portability and nondiscrimination requirements of sections 9801
and 9802 of the Code and sections 701-707 of ERISA, to the extent such
requirements are applicable.
(g)    Except as set forth in Section 3.12(g) of the Company Disclosure
Schedule, neither consummation of the transactions contemplated by this
Agreement nor this Agreement will accelerate the time of vesting or the time of
payment, or increase the amount, of compensation due to any current or former
director, officer or employee of the Company. None of the payments contemplated
by the Plans would, in the aggregate, constitute excess parachute payments (as
defined in Section 280G of the Code (without regard to subsection (b)(4)
thereof)).
(h)    Actuarially adequate accruals for all obligations under the Plans are
reflected in the financial statements of the Company and such obligations
include a pro rata amount of the contributions and PBGC premiums which would
otherwise have been made in accordance with past practices and applicable law
for the plan years which include the Closing Date.
(i)    There has been no act or omission that would impair the ability of the
Company and the Transferred Subsidiaries (or any successor thereto) to
unilaterally amend or terminate any Plan.
Section 3.13    Intellectual Property.
(a)    Section 3.13(a) of the Company Disclosure Schedule contains a list of all
Registered Intellectual Property material to the conduct of the businesses of
the Company and the


26





--------------------------------------------------------------------------------





Transferred Subsidiaries as currently conducted. All of such Registered
Intellectual Property is owned by the Company or one of the Transferred
Subsidiaries.
(b)    To the Knowledge of the Company, all Intellectual Property material to
the conduct of the businesses of the Company and the Transferred Subsidiaries as
currently conducted is exclusively owned by the Company or one of the
Transferred Subsidiaries or is used by the Company or one of the Transferred
Subsidiaries pursuant to a legally valid license or right.
(c)    Neither the Company nor any of the Transferred Subsidiaries is a party to
any Action that includes a claim that the Company or any of the Transferred
Subsidiaries has infringed any Third Party Intellectual Property and (ii) to the
Knowledge of the Company, no Third Party has threatened to institute such an
Action against the Company or any of the Transferred Subsidiaries in the last
twelve (12) months. Neither the Company nor any of the Transferred Subsidiaries
is a party to any pending Action that involves a claim of infringement of the
Company Owned Intellectual Property by a Third Party, nor to the Knowledge of
the Company, is any Third Party challenging, infringing, misappropriating or
otherwise violating any Company Owned Intellectual Property.
Section 3.14    Taxes.
(a)    Except as set forth in Section 3.14(a) of the Company Disclosure
Schedule, (i) all federal, state and local income and all other material Tax
Returns that are required by applicable Law to be filed with any Governmental
Authority by, or with respect to, the Company or any of the Transferred
Subsidiaries have been properly prepared and duly and timely filed in accordance
with applicable Law (taking into account any extensions of time in which to
file), with the appropriate Governmental Authorities in all jurisdictions in
which such Tax Returns are required to be filed, and all such Tax Returns are
true, correct and complete in all respects (ii) the Company and each of the
Transferred Subsidiaries has timely paid (or has had timely paid on its behalf)
all Taxes required to be paid and remitted (whether or not shown to be due and
payable on any Tax Return), other than Taxes that are being contested in good
faith by appropriate proceedings, and (iii) there are no Liens with respect to
Taxes upon any of the assets of the Company or any of the Transferred
Subsidiaries, other than Permitted Liens.
(b)    Except as set forth in Section 3.14(b) of the Company Disclosure
Schedule, the Company and each of the Transferred Subsidiaries have complied in
all material respects with all applicable Laws relating to the payment and
withholding of Taxes and have duly and timely withheld and paid over to the
appropriate Governmental Authorities all amounts required to be so withheld and
paid over under all applicable Laws.
(c)    Except as set forth in Section 3.14(c) of the Company Disclosure
Schedule, neither the Company nor any of the Transferred Subsidiaries has
executed any outstanding waiver of any statute of limitations or outstanding
extension of the period for the assessment or collection of any Tax, in either
case, that is currently effective and there has been no request by a
Governmental Authority to execute such a waiver or extension. There are no U.S.
federal, state, local or non-U.S. audits, examinations or other administrative
or judicial proceedings that have been commenced or are pending with regard to
any Tax Return or Taxes of the Company or any of the Transferred


27





--------------------------------------------------------------------------------





Subsidiaries and neither the Company nor any of the Transferred Subsidiaries has
been notified in writing of any request for such an audit or other examination
or administrative, judicial or other proceeding. No deficiency for any material
amount of Tax has been asserted or assessed by any Governmental Authority
against the Company or any of the Transferred Subsidiaries that has not been
satisfied by payment, settled or withdrawn.
(d)    During the two-year period ending on the date hereof, neither the Company
nor any of the Transferred Subsidiaries was a distributing corporation or a
controlled corporation in a transaction intended to be governed by Section 355
of the Code (or so much of Section 356 of the Code as relates to Section 355 of
the Code).
(e)    No claim has been made in writing by any Governmental Authority in a
jurisdiction where the Company or any of the Transferred Subsidiaries (i) does
not file Tax Returns, or (ii) does not pay or collect Taxes, that the Company or
such Transferred Subsidiary is or may be subject to taxation by such
jurisdiction.
(f)    Neither the Company nor any of the Transferred Subsidiaries is (i) a
party to, or bound by, any Tax sharing, indemnification, or allocation agreement
or arrangement, other than (A) such an agreement or arrangement exclusively
between or among the Company and the Transferred Subsidiaries or (B) customary
tax indemnification provisions contained in (1) agreements entered into in the
ordinary course of business, the principal subject matter of which is not Taxes,
(2) financing agreements the principal subject matter of which is not Taxes or
(3) leases of real or tangible personal property, or (ii) liable for the Taxes
of any person under Treasury Regulations Section 1.1502-6 (or any similar
provision of state, local or non-U.S. applicable Law) or as a transferee or
successor.
(g)    Neither the Company nor any of the Transferred Subsidiaries has any
application pending with any Governmental Authority requesting permission for
any changes in accounting methods.
(h)    Neither the Company nor any of the Transferred Subsidiaries has ever
participated in a “listed transaction” within the meaning of Treasury
Regulations Section 1.6011-4(b)(2).
Section 3.15    Insurance. Section 3.15 of the Company Disclosure Schedule
contains a true and complete list of all material insurance held by or for the
benefit of the Company, the Transferred Subsidiaries or any of their respective
directors, officers, managers or employees, stockholders in their capacity as
such (the “Insurance Policies”), including all claims made with respect to any
insurance policies held by or for the benefit of the Company, the Transferred
Subsidiaries or any of their respective directors, officers, managers or
employees in their capacity as such since January 1, 2013. To the Knowledge of
the Company, the Insurance Policies cover the Company and the Transferred
Subsidiaries against such risks and in such amounts customary for companies of
similar size, in their geographic regions and in the respective businesses in
which the Company and the Transferred Subsidiaries operate. All Insurance
Policies are in full force and effect and all premiums due and payable thereon
have been paid in full on a timely basis and none


28





--------------------------------------------------------------------------------





of the Company or the Transferred Subsidiaries has received any written notice
that such Insurance Policies are being cancelled, terminated or revoked.
Section 3.16    Insurance Regulatory Matters.
(a)    Except as set forth in Section 3.16(a) of the Company Disclosure
Schedule, the Company is not, as of the date hereof, subject to any pending
financial or market conduct examination by any Governmental Authority, including
applicable insurance regulators. The Company has made available to Parent true
and complete copies of all financial or market conduct examination reports with
respect to the Company or any of the Insurance Subsidiaries issued since January
1, 2011.
(b)    All Insurance Contracts issued or entered into by the Insurance
Subsidiaries, to the extent required under applicable Law, are on forms and use
rates approved where required by the applicable Governmental Authorities or have
been filed where required and not objected to (or such objection has been
withdrawn or resolved) by such Governmental Authorities within the period
provided for objection, subject to such exceptions that would not have,
individually or in the aggregate, a Material Adverse Effect. Section 3.16(b) of
the Company Disclosure Schedule sets forth a true and complete list of all
in-force Insurance Contracts as of the date hereof. To the Knowledge of the
Company, the Company has delivered to Parent all documentation in its and its
Subsidiaries’ possession relating to the underlying transactions as to which the
Insurance Contracts were issued, including (i) all documentation entered into at
the time such underlying transactions closed, all amendments thereto and any
related letter agreements or side letters; (ii) the credit analysis undertaken
by the Company or the Insurance Subsidiaries in connection with issuing the
Insurance Contracts; and (iii) any written analysis undertaken after issuance of
the Insurance Contracts in connection with the surveillance of the insured
transactions, in each case, except for (x) any Insurance Contract which is
subject to any Ceded Reinsurance Contract to which Parent or its Affiliates is a
party or (y) which was undertaken pursuant to that certain Administrative
Services Agreement, dated as of January 21, 2009, between Parent and CIFG NA.
(c)    Since January 1, 2013, each of the Company and the Insurance Subsidiaries
has filed all reports, statements, documents, registrations, filings and
submissions required to be filed with any Governmental Authority, and all such
reports, statements, documents, registrations, filings and submissions complied
with applicable Law in effect when filed, and, since January 1, 2013, no
material deficiencies have been asserted by, nor any penalties imposed by, any
such Governmental Authority with respect to such reports, statements, documents,
registrations, filings or submissions, in each case other than any such
deficiency that has been cured or otherwise resolved to the satisfaction of such
Governmental Authority.
Section 3.17    Reinsurance Ceded.
(a)    Section 3.17(a) of the Company Disclosure Schedule lists each ceded
reinsurance agreement to which the Company or any of the Transferred
Subsidiaries is a party as of the date hereof (the “Ceded Reinsurance
Contracts”).


29





--------------------------------------------------------------------------------





(b)    Each of the Ceded Reinsurance Contracts constitutes a valid and binding
obligation of the Company or the applicable Transferred Subsidiary and, to the
Knowledge of the Company, each other party thereto, is enforceable against the
Company or the applicable Transferred Subsidiary and, to the Knowledge of the
Company, each other party thereto in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application relating to creditors’ rights generally or by principles of
equity, and is in full force and effect. Except as set forth in Section 3.17(b)
of the Company Disclosure Schedule, the Company has not received written notice
of early termination of any such Ceded Reinsurance Contract. As of the date
hereof, there exists no material breach or event of default with respect to any
Ceded Reinsurance Contract on the part of the Company or, to the Knowledge of
the Company, any other party thereto. Each of the Company and the Insurance
Subsidiary that is a party to such Ceded Reinsurance Contract is, and was,
entitled to take credit in its statutory statements in accordance with SAP for
the portion of any such Ceded Reinsurance Contract as to which credit was taken
in such statements.
Section 3.18    Non-Financial Guaranty Business; New Business. Except as set
forth in Section 3.18 of the Company Disclosure Schedule, (a) none of the
Company or the Insurance Subsidiaries, to the Knowledge of the Company, has (i)
since December 31, 2012, reported premium on the exhibit of premiums and losses
within its statutory financial statements other than for the financial guaranty
line of business or (ii) ever received, paid or administered any policyholder
claim other than for Insurance Contracts and (b) none of the Company or the
Insurance Subsidiaries has issued any new Insurance Contracts since December 31,
2008.
Section 3.19    Absence of Certain Changes or Events. Except as set forth in
Section 3.19 of the Company Disclosure Schedule, from December 31, 2015 through
the date hereof, (x) the Company and the Transferred Subsidiaries have conducted
their respective businesses in the ordinary course of business and (y) there has
not been any event or change having, or that would reasonably be expected to
have, a Material Adverse Effect or a material adverse effect on the ability of
the Company to perform any material obligation under this Agreement or to
consummate the Merger without material delay or impairment. Without limiting the
generality of the foregoing, from December 31, 2015 through the date hereof, the
Company and the Transferred Subsidiaries have not, except as set forth in
Section 3.19 of the Company Disclosure Schedule, taken any action which action,
if occurring during the period from the date hereof to the Closing Date, would
require the prior consent of Parent under Section 5.01.
Section 3.20    Actuarial Reports. The Company has made available to Parent
true, correct and complete copies of the actuarial opinions dated as of
December 31, 2015, December 31, 2014, and December 31, 2013 and the actuarial
reports dated June 2015 and June 2014 prepared by KPMG with respect to the
Insurance Subsidiaries’ businesses (collectively, and together with any exhibits
and appendices thereto, the “Actuarial Reports”). Other than the Actuarial
Reports, no other actuarial opinions, reports or studies have been prepared for
or on behalf of the Company or the Insurance Subsidiaries after December 31,
2013. No Governmental Authority has alleged in a writing delivered to the
Company or any of the Insurance Subsidiaries that the loss and loss adjustment
reserves carried on the Statutory Statements, or on any separate statutory
statement of the Insurance Subsidiaries, are not in material compliance with
applicable statutory requirements.


30





--------------------------------------------------------------------------------





The factual information which was prepared and provided by the Company and the
Insurance Subsidiaries for the purpose of compiling the Actuarial Reports was,
when provided, accurate in all material respects.
Section 3.21    Investment Assets. The Company has provided to Parent a complete
and correct list of the investment assets beneficially owned by the Company and
each of the Insurance Subsidiaries as of the date hereof that are of the type
required to be disclosed in Schedule B through DB of the statutory statements of
such company (“Investment Assets”).
Section 3.22    Capital Analyses. The Company has made available to Parent
complete and correct copies of all analyses and reports submitted by the Company
or any of the Insurance Subsidiaries to any insurance regulatory authority
during the 12 months prior to the date hereof relating to their respective
assessments of capital position or capital adequacy.
Section 3.23    Brokers. Except pursuant to the engagement letter entered into
by the Company and Houlihan Lokey Capital, Inc., of which the Company has
previously delivered to Parent a true and complete copy, no broker, finder or
investment banker is entitled to any brokerage fees, commissions, finders’ fees
or financial advisor fees in connection with the transactions contemplated by
this Agreement by reason of any action taken by the Company or any of its
Representatives.
Section 3.24    Certain Fees and Expenses. There are no professional fees or
related expenses related to the Merger or the process culminating therein of
legal, financial (including investment banking), accounting and/or tax advisors
to the Company, any Business Employee or any Securityholder, in either case
payable or reimbursable by the Company; provided, that, for the avoidance of
doubt, the foregoing sentence does not include Transaction Related Expenses.
Section 3.25    No other Representations and Warranties. THE REPRESENTATIONS AND
WARRANTIES MADE BY THE COMPANY IN THIS ARTICLE III ARE THE EXCLUSIVE
REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY. THE COMPANY HEREBY DISCLAIMS
ANY OTHER EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES NOT EXPRESSLY
INCLUDED IN THIS AGREEMENT WHETHER OR NOT MADE, COMMUNICATED OR FURNISHED
(ORALLY OR IN WRITING) TO PARENT, THE MERGER SUB OR ITS REPRESENTATIVES,
INCLUDING ANY WARRANTY REGARDING ANY PRO FORMA FINANCIAL INFORMATION, FINANCIAL
PROJECTIONS OR OTHER FORWARD-LOOKING STATEMENTS PROVIDED BY OR ON BEHALF OF THE
COMPANY OR THE TRANSFERRED SUBSIDIARIES, WARRANTY OF MERCHANTABILITY, WARRANTY
OF FITNESS FOR A PARTICULAR PURPOSE, OR ANY IMPLIED OR STATUTORY WARRANTY
WHATSOEVER WITH RESPECT TO THE COMPANY, ANY OF THE COMPANY’S SUBSIDIARIES AND
ANY OF THE COMPANY OR THE TRANSFERRED SUBSIDIARIES RESPECTIVE ASSETS OR
PROPERTIES, INCLUDING ANY REAL OR PERSONAL PROPERTY OR ANY FIXTURES.


31





--------------------------------------------------------------------------------





ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
Except as set forth in the corresponding sections or subsections of the
disclosure schedule delivered by Parent to the Company simultaneously with the
execution of this Agreement (the “Parent Disclosure Schedule”) (it being
understood that the disclosure of any item or fact in any section or subsection
of the Parent Disclosure Schedule shall be deemed a disclosure with respect to
any other section or subsection of the Parent Disclosure Schedule to which the
relevance of such item or fact is readily apparent to a person without
independent knowledge of such item and fact), Parent and Merger Sub, jointly and
severally, represent and warrant to the Company as of the date hereof and as of
the Closing Date as set forth below.
Section 4.01    Organization and Qualification. Each of Parent and Merger Sub is
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized and has full corporate power and authority
to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted. Each of Parent and Merger Sub is duly
qualified to do business in each jurisdiction where the nature of its business
or its ownership or leasing of its properties make such qualification necessary,
except where the failure to be so qualified, individually or in the aggregate,
has not and would not reasonably be expected to prevent or materially delay the
consummation of the Merger. Neither Parent nor Merger Sub is a French tax
resident or is subject to Section 209B of the French Tax Code (as defined in the
Shareholder Agreement).
Section 4.02    Authority. Each of Parent and Merger Sub has the requisite
corporate power and authority to execute, deliver and enter into this Agreement
and to consummate the transactions contemplated hereby. The execution and
delivery by each of Parent and Merger Sub of this Agreement, the consummation by
each of Parent and Merger Sub of the transactions contemplated by this
Agreement, and the performance by Parent and Merger Sub of its obligations
hereunder, have been duly authorized by all necessary corporate action on the
part of each of Parent and Merger Sub, and no other corporate action is or
proceeding on the part of Parent or Merger Sub is necessary to authorize the
execution and delivery of this Agreement or the other transactions contemplated
by this Agreement. Each of Parent and Merger Sub has duly executed and delivered
this Agreement, and this Agreement constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application relating to creditors’ rights
generally or by principles of equity.
Section 4.03    No Conflict; Required Filings and Consents.
(a)    The execution and delivery of this Agreement by Parent and Merger Sub do
not, and the performance of this Agreement by Parent and Merger Sub will not,
(i) conflict with or violate the Constituent Documents of either Parent or
Merger Sub, (ii) subject to obtaining all consents, approvals, authorizations
and other actions described in Section 4.03(b), conflict with or violate any Law
applicable to Parent or Merger Sub or by which any property or asset of either
of them is bound or affected, or (iii) result in any breach of, or constitute a
default (or an event which,


32





--------------------------------------------------------------------------------





with notice or lapse of time or both, would become a default) under, require any
consents under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien (other than
Permitted Liens) on, any note, bond, mortgage or indenture, Contract, agreement,
lease, sublease, license, permit, franchise or other instrument or arrangement
to which Parent or Merger Sub is a party, or by which Parent or Merger Sub or
any property or assets of either of them are bound or affected, which in the
case of clauses (ii) and (iii) would prevent or materially impair Parent’s or
Merger Sub’s to ability to consummate this Agreement and the transactions
contemplated hereby.
(b)    The execution and delivery of this Agreement by Parent and Merger Sub do
not, and the performance of this Agreement by Parent and Merger Sub, and the
Post-Closing Reorganization, will not, require any consent, approval,
authorization or permit of, or filing with, or notification to, any Governmental
Authority, except (i) for such consents, approval, authorization or permit of,
or filing with or notification to such Governmental Authorities set forth on
Section 4.03(b)(i) of the Parent Disclosure Schedule (the “Parent Required
Approvals”) and Section 4.03(b)(ii) of the Parent Disclosure Schedule and (ii)
where the failure to obtain such consents, approvals, authorizations or permits
of, or filings or notifications the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications,
individually or in the aggregate, would not have a material and adverse impact
on Parent or Merger Sub.
Section 4.04    Litigation. There is no Action pending or, to the knowledge of
Parent or Merger Sub, threatened against Parent, any Subsidiary of Parent, or
any property or asset of Parent or any Subsidiary of Parent, before any
Governmental Authority that (i) would reasonably be expected to affect the
legality, validity or enforceability of this Agreement or additional agreements
contemplated by this Agreement or (ii) seeks to materially delay or prevent the
consummation of any transaction contemplated by this Agreement. Neither Parent
nor any Subsidiary of Parent nor any property or asset of Parent or any
Subsidiary of Parent is subject to any continuing order of, consent decree,
settlement agreement or similar written agreement with, or, to the knowledge of
Parent or Merger Sub, continuing investigation by, any Governmental Authority,
or any Governmental Order that would prevent or materially delay consummation of
the Merger.
Section 4.05    Merger Sub. All of the outstanding capital stock of Merger Sub
is owned directly by Parent. Except for obligations or liabilities incurred in
connection with its incorporation or organization or the negotiation and
consummation of this Agreement, the Merger and the transactions contemplated by
this Agreement, Merger Sub has not incurred any obligations or liabilities, and
has not engaged in any business or activities of any type or kind whatsoever or
entered into any agreements or arrangements with any Person.
Section 4.06    Brokers. Except for Moelis & Company, no broker, finder or
investment banker is entitled to any brokerage fees, commissions, finders’ fees
or financial advisory fees in connection with the transactions contemplated by
this Agreement by reason of any action taken by or on behalf of Parent or Merger
Sub.
Section 4.07    Investment Intent. Parent is acquiring the Company Shares and
shares of the Surviving Corporation for investment purposes only and not with a
view toward, or for sale


33





--------------------------------------------------------------------------------





in connection with, any distribution of such shares in violation of Laws. Parent
agrees that it will not sell, transfer, offer for sale, pledge, hypothecate or
otherwise dispose of any equity securities of the Surviving Corporation in
violation of any Laws. Parent is an “accredited investor” (as defined under
Regulation D promulgated under the Securities Act).
Section 4.08    Sufficiency of Funds. Parent has, and will have, at the Closing,
sufficient funds (a) to pay all amounts payable by Parent and Merger Sub
hereunder, including all payments due under Article II and (b) to make all other
necessary payments of fees and expenses, and to perform and discharge its
obligations, in connection with the transactions contemplated under this
Agreement. Parent expressly acknowledges that its obligations hereunder are not
subject to any conditions, express or implied, regarding Parent’s ability to
obtain financing (or to obtain financing on terms acceptable to Parent) for the
consummation of the transactions contemplated under this Agreement.
Section 4.09    Independent Assessment.
(a)    Parent and Merger Sub confirm that the Company has made available to
Parent and Merger Sub the opportunity to ask questions of the officers and
management of the Company and the Transferred Subsidiaries, to access all
materials, documents and other information that it deems necessary or advisable
to evaluate the transactions contemplated by this Agreement and each document to
which it is a party and to acquire additional information about the business,
assets and financial condition of the Company and the Transferred Subsidiaries.
(b)    Each of Parent and Merger Sub has made its own independent examination,
investigation, analysis and any other relevant evaluation of the transactions
contemplated by this Agreement and has undertaken such due diligence, including
a review of the assets, properties, liabilities, books, records and Contracts of
the Company and the Transferred Subsidiaries, as it deems adequate.
(c)    Parent and Merger Sub, together with its advisors, have knowledge and
expertise in financial and business matters and are capable of evaluating the
merits and risks of the transactions contemplated by this Agreement.
Section 4.10    Non-Reliance. Parent and Merger Sub acknowledge and agree that
(i) other than the representations and warranties expressly set forth in this
Agreement, none of the Company, its Representatives or any other Person has made
or makes any representation or warranty, written or oral, express or implied, at
law or in equity, and (ii) they will have no right or remedy arising out of, and
expressly disclaim any reliance upon, any representation, warranty,
forward-looking statement or other statement, other than the representations and
warranties expressly set forth in this Agreement.
Section 4.11    No other Representations and Warranties. THE REPRESENTATIONS AND
WARRANTIES MADE BY PARENT AND MERGER SUB IN THIS ARTICLE IV AND THE PAYING AGENT
AGREEMENT ARE THE EXCLUSIVE REPRESENTATIONS AND WARRANTIES MADE BY PARENT AND
MERGER SUB. PARENT AND MERGER SUB HEREBY DISCLAIMS ANY OTHER EXPRESS OR IMPLIED


34





--------------------------------------------------------------------------------





REPRESENTATIONS OR WARRANTIES NOT EXPRESSLY INCLUDED IN THIS AGREEMENT OR THE
PAYING AGENT AGREEMENT WHETHER OR NOT MADE, COMMUNICATED OR FURNISHED (ORALLY OR
IN WRITING) TO THE COMPANY OR ITS REPRESENTATIVES.
ARTICLE V
ADDITIONAL AGREEMENTS
Section 5.01    Conduct of Business by the Company Pending the Merger. Between
the date of this Agreement and the Effective Time, except as set forth in
Section 5.01 of the Company Disclosure Schedule, as expressly contemplated by
this Agreement, as may be required by Law or with the prior written consent of
Parent, the Company shall (I) use its commercially reasonable efforts to, and
shall cause the Transferred Subsidiaries to use their commercially reasonable
efforts to, conduct the businesses of the Company and the Transferred
Subsidiaries in the ordinary course of business consistent with past practice
and in compliance in all material respects with all applicable Laws, (II) use
its commercially reasonable efforts to (x) preserve substantially intact the
business organization of the Company and the Transferred Subsidiaries and (y) to
maintain the services of the current officers, employees and consultants of the
Company and the Transferred Subsidiaries, and (III) not do, and shall cause the
Transferred Subsidiaries not to do, any of the following:
(a)    declare or pay any dividend or distribution on the Company Shares (it
being understood that this shall not restrict in any way dividends or
distributions by the Transferred Subsidiaries to the Company or other
Transferred Subsidiaries);
(b)    repurchase, redeem, repay or otherwise acquire any outstanding Company
Shares or any outstanding capital stock of any of the Transferred Subsidiaries,
or seek approval of any Governmental Authority for any of the foregoing;
(c)    transfer, issue, sell or dispose of any Equity Interest of the Company or
the Transferred Subsidiaries or grant options, warrants, calls or other rights
to purchase or otherwise acquire any Equity Interest of the Company or the
Transferred Subsidiaries, or permit any transfers of Equity Interest of the
Company or the Transferred Subsidiaries to be recorded in the stock or
membership interest register of the Company and the Transferred Subsidiaries;
(d)    effect any recapitalization, reclassification, stock split or like change
in the capitalization of the Company or the Transferred Subsidiaries;
(e)    amend any of the Constituent Documents of the Company or the Transferred
Subsidiaries;
(f)    adopt or implement any plan of dissolution, liquidation, reorganization,
merger (other than this Agreement), consolidation or similar extraordinary
transaction of any of the Company or the Transferred Subsidiaries;


35





--------------------------------------------------------------------------------





(g)    make any material change in the policies, practices or principles of the
Company or the Transferred Subsidiaries with respect to accounting, actuarial,
reserving or claims administration policies, practices or principles;
(h)    (1) underwrite, issue or enter into any Insurance Contract or (2) take
any action to commute, terminate or amend any Insurance Contract;
(i)    incur any Indebtedness or assume or guarantee any Indebtedness, or make
any loans or advances to any Person;
(j)    enter into any reinsurance contract or other reinsurance arrangement
(whether as cedent or reinsurer);
(k)    other than in connection with the management of Investment Assets, make
any loans, advances or capital contributions to, or investments in, any other
Person;
(l)    purchase, sell, lease, license, exchange or otherwise dispose or acquire
any material property or assets (other than Investment Assets in the ordinary
course of business consistent with past practice) or make any capital
expenditure, in excess of $100,000 other than maintenance, repair and upkeep in
the ordinary course of business;
(m)    modify, renew or terminate any Material Contract, Ceded Reinsurance
Contract or Real Property Lease, or enter into any Contract that would, if
entered into prior to the date hereof, be a Material Contract, Ceded Reinsurance
Contract or Real Property Lease;
(n)    make any investments other than in accordance with the investment
policies of the Company as of the date of this Agreement, or make any material
amendments to such investment policies;
(o)    realize gains or losses on investment securities other than in the
ordinary course of business;
(p)    settle or compromise any Action or threatened Action (except for any
policyholder claim under any Insurance Contract in the ordinary course of
business consistent with past practice) for a sum in excess of $25,000 in cash,
pursuant to terms that impose any injunction or similar burden on the ongoing
operations of the business of the Company or the Transferred Subsidiaries as
currently conducted or where there is an admission of fault, culpability or a
failure to act in a reasonable manner;
(q)    promise, grant or agree to increase the compensation (including any
salary or wages or bonus and severance payments) or benefits of any Business
Employee, including under a Plan, other than (i) changes required by existing
contractual commitments or (ii) as required by the terms of any Plan in effect
as of the date hereof; provided, however, that (x) the Company may adopt board
resolutions necessary to terminate the cash long-term incentives owed to
Business Employees in accordance with Treasury Regulation 1.409A-3(j)(4)(ix)(B)
within the thirty (30) period prior to the Closing Date and (y) Business
Employees may be allocated transaction bonuses


36





--------------------------------------------------------------------------------





pursuant to the transaction bonus pool approved by the Board of Directors of the
Company on March 8, 2016, and to be allocated by the Board of Directors of the
Company; provided, further, that prior to such allocation, the Board of
Directors of the Company shall consult with Parent regarding such allocations
and the names of the recipients and such amounts shall be added to Schedule
5.11(c) of the Company Disclosure Schedule; provided, further, that such cash
long-term incentives and such transaction bonuses shall be paid in accordance
with Section 5.11(c);
(r)    adopt, establish, contribute to or otherwise incur any material liability
with respect to any employee benefit plan, program, policy or arrangement;
(s)    pay any transaction bonus, severance (including under any employment
agreement or under the CIFG Services, LLC Severance Plan) or long-term incentive
to any Business Employee;
(t)    hire or retain the services of any (i) employee or (ii) independent
contractor pursuant to any arrangement whereby the Company is obligated to make
payments to any such individual independent contractor for an amount in excess
of $10,000 and not more than $25,000 in the aggregate to all such independent
contractors;
(u)    organize a Subsidiary;
(v)    make, change or revoke any material election related to Taxes, settle or
compromise any Tax claim or assessment, enter into any “closing agreement”
within the meaning of Section 7121 of the Code (or any similar provision of
state, local or non-U.S. applicable Law) with respect to any material Tax, agree
to any adjustment of a material Tax attribute, file any material amendment to a
federal, state, or non-U.S. income Tax Return or any other Tax Return, take any
position on a material Tax Return (unless consistent with past practices or
reasonably required as a result of a change in Law), claim (or surrender any
right to claim) a material Tax refund, adjust or modify the Tax basis of any
loss reserve (unless consistent with past practices or reasonably required as a
result of a change in Law), consent to any extension or waiver of the
limitations period applicable to any Tax claim or assessment, or change any
taxable period or any Tax accounting method;
(w)    to the extent a claim payment is due on the Closing Date in respect of an
Insurance Contract issued by CIFG NA or CIFG Europe as to which no claims have
previously been paid by CIFG NA or CIFG Europe prior to the Closing Date, make
any such claim payment prior to the Effective Time unless the failure to pay
will result in a default by CIFG NA or CIFG Europe under the terms of the
Insurance Contract;
(x)    sell any Class X Securities or Purchased Insured Bonds; or
(y)    enter into any legally binding commitment with respect to any of the
foregoing.


37





--------------------------------------------------------------------------------





Section 5.02    Stockholders’ Approval and Filing of Amendment.
(a)    The Company shall take all lawful action, in accordance with the
Constituent Documents of the Company, to obtain and deliver to Parent written
evidence of, promptly after the execution and delivery of this Agreement, the
Written Consent.
(b)    Promptly after receipt of the Written Consent, the Company shall provide
notice of the Written Consent to those holders of Company Common Stock who have
not consented and such other persons as required under applicable Law.
(c)    Promptly after receipt of the Written Consent, the Company shall file the
Amendment with the Secretary of State of the State of Delaware.
Section 5.03    Access to Information; Confidentiality; Migration of Data.
(a)    From the date of this Agreement until the Effective Time, except as
prohibited by applicable Law, the Company shall, and shall cause the Transferred
Subsidiaries and the officers, directors, employees, auditors and agents of the
Company and the Transferred Subsidiaries to, afford the officers, employees and
other Representatives of Parent and Merger Sub reasonable access during normal
business hours to the officers, employees, auditors, contract counterparties,
agents, properties, offices, plants and other facilities, books and records of
the Company and each Subsidiary, and shall furnish Parent and Merger Sub with
such financial, operating, tax and other data and information as Parent or
Merger Sub, through their officers, employees or agents, may reasonably request;
provided, however, that the Company may withhold, and may cause the Transferred
Subsidiaries to withhold (a) any document or information that is subject to the
terms of a confidentiality agreement with a Third Party, or (b) any documents
(or portions thereof) or information, as determined by the Company’s counsel,
that might reasonably result in the Company’s loss of its right to assert all
privileges, including the attorney-client privilege in such documents or
information. If any material is withheld by the Company pursuant to this Section
5.03(a), to the extent possible, the Company shall inform Parent as to the
general nature of what is being withheld, including by providing a written
summary or redacted versions thereof. In any event, under circumstances in which
attorney-client or confidentiality restrictions limit access, the parties shall
use commercially reasonable efforts to make appropriate substitute disclosure
arrangements in order to be able to provide access to Parent of such material.
In connection with the access contemplated by this Section 5.03(a), Parent
shall, and shall cause its Representatives to, act in a manner as not to
unreasonably interfere with the operations of the Company or any of the
Transferred Subsidiaries.
(b)    All information obtained by Parent or Merger Sub pursuant to this Section
5.03(b), shall be kept confidential in accordance with the confidentiality
agreement, dated January 21, 2016 (the “Confidentiality Agreement”), between
Parent and the Company.
(c)    The Company shall, and shall cause its Affiliates to, provide a
reasonable level of cooperation, knowledge transfer, assistance and other
related support as reasonably requested by Parent, in the migration, effective
as of the Closing Date, of all of the Company’s and the Transferred
Subsidiaries’ Company Records to Parent’s computer systems in a form and format
acceptable to Parent.


38





--------------------------------------------------------------------------------





Section 5.04    Directors’ and Officers’ Indemnification and Insurance.
(a)    Parent agrees that all rights to indemnification, advancement of expenses
and exculpation from liabilities for acts or omissions occurring at or prior to
the Effective Time now existing in favor of the current or former directors or
officers of the Company and the Transferred Subsidiaries (each, an “Indemnified
Person”) acting in such capacities as provided in their respective Constituent
Documents and any indemnification or other agreements of the Company or the
Transferred Subsidiaries as in effect on the date of this Agreement (to the
extent that copies have been made available to Parent prior to the date of this
Agreement) shall be assumed by the Surviving Corporation in the Merger, without
further action, at the Effective Time, and shall survive the Merger and shall
continue in full force and effect in accordance with their terms, and Parent
shall cause the Surviving Corporation to comply with and honor the foregoing
obligations; provided, that such obligations shall be subject to any limitation
imposed from time to time under applicable Law. From and after the Effective
Time, the Surviving Corporation shall not, and Parent shall cause the Surviving
Corporation not to, take any steps that would reasonably be expected to affect
materially and adversely the rights of any Indemnified Person.
(b)     Subject to the following sentence, for a period of six (6) years after
the Effective Time, Parent shall cause to be maintained in effect the current
policies of directors’ and officers’ liability insurance maintained by the
Company (provided, that Parent may substitute therefor policies with a
substantially comparable insurer of at least the same coverage and amounts
containing terms and conditions which are no less advantageous to the
insured) with respect to claims against the present and former officers and
directors of the Company or any of its Subsidiaries and claims against any of
the present and former members of the Nominating Committee (as defined in the
Shareholder Agreement), in each case arising from facts or events which occurred
at or before the Effective Time (including the transactions contemplated by this
Agreement); provided, however, that Parent shall not be obligated to expend, on
an annual basis, an amount in excess of 150% of the aggregate annual premium
paid as of the date hereof by the Company for such insurance (the “Premium
Cap”), and if such premiums for such insurance would at any time exceed the
Premium Cap, then Parent shall cause to be maintained policies of insurance
which, in Parent’s good faith determination, provide the maximum coverage
available at an annual premium equal to the Premium Cap. In lieu of the
foregoing, the Company may in consultation with Parent (and at the request of
Parent, the Company shall use its reasonable best efforts to) obtain at or prior
to the Effective Time a six-year “tail” policy under the Company’s existing
directors and officers insurance policy (or a six-year “tail” policy with a
substantially comparable insurer) providing equivalent coverage to that
described in the preceding sentence if and to the extent that the same may be
obtained for an amount that, in the aggregate, does not exceed the Premium Cap.
Section 5.05    Notification of Certain Matters. The Company shall give prompt
notice to Parent, and Parent shall give prompt notice to the Company, of (a) the
Company or Parent, as the case may be, becoming aware of a material breach of a
representation or warranty made by it in this Agreement, (b) the occurrence, or
non-occurrence, of any event, the occurrence, or non-occurrence, of which
reasonably could be expected to cause a material breach of a representation or
warranty contained in this Agreement, (c) any material breach by the Company,
Parent or Merger Sub, as the case may be, of any covenant or agreement to be
complied with or satisfied by it under


39





--------------------------------------------------------------------------------





this Agreement and (d) otherwise the occurrence of any effect, change, event or
development constituting or relating to something that has had, or is reasonably
expected to have, a Material Adverse Effect or a material adverse effect on the
ability of the Company to perform any material obligation under this Agreement
or to consummate the Merger without material delay or impairment.
Section 5.06    Consents and Approvals.
(a)    The Company and Parent shall each use its reasonable best efforts, and
shall cooperate fully with each other (i) to comply as promptly as practicable
with all requirements of Governmental Authorities applicable to the transactions
contemplated by this Agreement and (ii) to obtain as promptly as practicable all
necessary permits, orders or other consents, approvals or authorization of
Governmental Authorities and consents or waivers of all other third parties
necessary in connection with the consummation of the transactions contemplated
by this Agreement (including the Company Required Approvals and the Parent
Required Approvals); provided, that Parent shall be responsible for the costs
(including any license or other fees and expenses) associated with obtaining any
such consents or waivers from such other third parties or the replacement of the
rights to which any such consents or waivers relate. In connection therewith,
each of the Company and Parent shall make and shall each cause its Affiliates to
make, at its respective expense, all legally required filings as promptly as
practicable in order to facilitate prompt consummation of the transactions
contemplated by this Agreement, shall provide and shall cause their respective
Affiliates to provide such information and communications to Governmental
Authorities as such Governmental Entities may request, shall take and shall
cause their respective Affiliates to take all steps that are necessary, proper
or advisable to avoid any Action by any Governmental Authority with respect to
the transactions contemplated by this Agreement, shall defend or contest in good
faith any Action by any third party (including any Governmental Authority),
whether judicial or administrative, challenging this Agreement or the
transactions contemplated hereby, or that could otherwise prevent, impede,
interfere with, hinder or delay in any material respect the consummation of the
transactions contemplated hereby, including by using its reasonable best efforts
to have vacated or reversed any stay or temporary restraining order entered with
respect to the transactions contemplated by this Agreement by any Governmental
Authority. Notwithstanding anything to the contrary contained in this Agreement,
nothing in this Agreement shall obligate Parent or any of its Affiliates
(including the Surviving Corporation) to agree to any limitation, requirement or
condition that would, individually or in the aggregate, reasonably be expected
to (i) materially impair or interfere with the ability of Parent and its
Affiliates (including the Surviving Corporation) to conduct their respective
businesses, taken as a whole, after the Closing substantially in the manner such
businesses were conducted as of the date hereof, (ii) result in the sale, lease,
license, disposal or holding separate (x) by Parent or any of its Affiliates
(including the Surviving Corporation) of any capital stock after the Closing or
(y) by Parent or any of its Affiliates (including the Surviving Corporation) of
any of their material assets, rights, product lines, licenses, categories of
assets or businesses or other operations or interests therein, (iii) require any
material capital contribution, capital support arrangement or guarantee for the
benefit of the Company or the Transferred Subsidiaries, or (v) materially and
adversely affect the benefits, taken as a whole, that Parent would otherwise
receive from the transactions contemplated by this Agreement (each of the
foregoing, a “Burdensome Condition”). Subject to applicable Laws relating to the
sharing of information, each of the parties shall provide to the other party
copies of all applications or other communications to


40





--------------------------------------------------------------------------------





Governmental Authorities in connection with this Agreement in advance of the
filing or submission thereof.
(b)    Parent shall have responsibility for the filing fees associated with its
change of control application and Parent and the Company shall have
responsibility for their other respective filing fees associated with any other
required filings; provided that any filings fees related to competition or
antitrust filings shall be borne equally by each of Parent and the Company.
(c)    Without limiting the generality of Section 5.06(a), within twenty (20)
Business Days after the date hereof (or, with respect to any necessary “Form E”
filings, thirty (30) Business Days after the date hereof), Parent shall file
with all applicable Domiciliary Regulators or other applicable insurance
regulatory bodies requests for approval of the transactions contemplated by this
Agreement, which requests shall include all required exhibits.
(d)    Subject to applicable Laws relating to the sharing of information, each
of the parties shall provide to the other party copies of all applications or
other communications to Governmental Authorities in connection with this
Agreement a reasonable time prior in advance of the filing or submission
thereof. Each party shall be given a reasonable opportunity to provide comments
thereon, which comments shall be considered by the other parties in good faith.
Each party shall give to the other party prompt written notice if it receives
any notice or other communication from any Governmental Authority in connection
with the transactions contemplated by this Agreement, and, in the case of any
such notice or communication which is in writing, shall promptly furnish the
other party with a copy thereof. If any Governmental Authority requires that a
hearing be held in connection with any such approval, each party shall use its
reasonable best efforts to arrange for such hearing to be held promptly after
the notice that such hearing is required has been received by such party. Each
party shall give to the other party reasonable prior written notice of the time
and place when any meetings, telephone calls or other conferences may be held by
it with any Governmental Authority in connection with the transactions
contemplated by this Agreement, and the other party shall have the right to have
a representative or representatives attend or otherwise participate in any such
meeting, telephone call or other conference.
(e)    To the extent of any other consents or approvals from, or notices to, any
third party that is not a Governmental Authority that would be appropriate to
receive or deliver under any Material Contract, Real Property Lease or Ceded
Reinsurance (but not necessary for the consummation of the transactions
contemplated by this Agreement), the Company and the Parent shall each use
commercially reasonable efforts, and shall cooperate fully with each other, to
obtain as promptly as practicable all such consents and approvals and deliver as
promptly as practicable all such notices. No party shall be obligated to expend
more than de minimis costs and expenses with respect to any consent, approval or
notice referenced in this Section 5.06(e).
Section 5.07    Antitrust Notifications.
(a)    As promptly as possible after the date of this Agreement, but in any
event within fifteen (15) Business Days following the date of this Agreement, if
required by any Law, each of Parent and the Company shall file with the Federal
Trade Commission (the “FTC”) and the Antitrust Division of the United States
Department of Justice a pre-merger notification in accordance


41





--------------------------------------------------------------------------------





with the HSR Act with respect to the Merger pursuant to this Agreement, and
shall file an antitrust notification in any other jurisdiction if required by
any Law. Each of Parent and the Company shall request, in such party’s
pre-merger notification filed in accordance with the HSR Act, early termination
of the applicable waiting period under the HSR Act. Each of Parent and the
Company shall furnish promptly to the FTC, the Antitrust Division and any other
requesting Governmental Authority any additional information requested by either
of them pursuant to the HSR Act or any other antitrust notification in
connection with such filings. Subject to applicable Law and all privileges,
including the attorney-client privilege, Parent and the Company shall cooperate
fully with each other in connection with the making of all such filings or
responses, including providing copies of all such documents to the other party
and its advisors prior to filing or responding.
(b)    Notwithstanding anything to the contrary contained in this Agreement,
Parent and the Company shall use their respective reasonable best efforts to
obtain any necessary approval from any Governmental Authority responsible for
merger control, antitrust or competition Law or to prevent the initiation of any
lawsuit by any Governmental Authority under any merger control, antitrust or
competition Law or to prevent the entry of any decree, judgment, injunction
preliminary or permanent, or any order that would otherwise make the Merger
unlawful; provided that the foregoing shall not require Parent to: (i) dispose
or transfer any material asset, including those of Parent, Merger Sub, Company
or their respective Affiliates; (ii) hold separate any material assets or
operations (either before or after the Effective Time) of Parent, Merger Sub,
Company or their respective Affiliates; or (iii) materially change or modify any
course of conduct or otherwise making any commitment to any Governmental
Authority regarding future operations of Parent, Merger Sub, Company or their
respective Affiliates’ business, or (iv) defend, contest, or resist any action
or proceeding instituted (or threatened to be instituted) by any Governmental
Authority under any merger control, antitrust or competition Law.
Section 5.08    Further Assurances. Each of the parties to this Agreement shall
use its reasonable best efforts to effect the transactions contemplated by this
Agreement. Each party to this Agreement, at the reasonable request of another
party to this Agreement, shall execute and deliver such other instruments and do
and perform such other acts and things as may be necessary or desirable for
effecting the consummation of this Agreement and the transactions contemplated
by this Agreement.
Section 5.09    Public Announcements. Parent and the Company agree that no press
release or public announcement, statement or disclosure concerning the Merger or
any other transaction contemplated by this Agreement shall be issued by either
party without the prior consent of the other parties, except as such release or
announcement may be required by Law, including the rules or regulations of any
United States or non-United States securities exchange, in which case, the party
required to make the release or announcement shall use its best efforts to allow
the other parties reasonable time to comment on such release or announcement in
advance of such issuance.
Section 5.10    Fees and Expenses. Except as otherwise provided in this
Agreement, including with respect to Excess Employee Transaction Related
Payments, Excess Transaction Related Expenses and the fees set forth in Section
5.06(b), all fees and expenses incurred in


42





--------------------------------------------------------------------------------





connection with the Merger and the other transactions contemplated by this
Agreement shall be paid by the party incurring such fees or expenses, whether or
not the Merger is consummated.
Section 5.11    Employees and Benefits.
(a)    Unless otherwise requested in writing by Parent no later than three (3)
Business Days prior to the Closing Date, the Company shall, and it shall cause
the Transferred Subsidiaries to, terminate the employment of all employees of
the Company and the Transferred Subsidiaries effective as of the Effective Time
and conditioned upon the Closing, and the Company shall give Parent a reasonable
opportunity to comment on any release agreements provided to such terminated
employees of the Company and the Transferred Subsidiaries that are required to
become effective as a condition to receiving severance (including adding
language that makes clear that such release agreement includes a release of any
claims against Parent and its Affiliates).
(b)    For a period of one year following the Closing Date, Parent shall cause
the Surviving Corporation or other Affiliate of the Surviving Corporation to
provide each employee of the Company and the Transferred Subsidiaries as of the
Effective Time who continues employment with the Surviving Corporation following
the Closing Date (each, an “Employee” and collectively, the “Employees”) with
(i) a base salary that is no less favorable than that set forth for such
Employee on Section 3.11(e) of the Company Disclosure Schedule; (ii) a bonus
opportunity for each Employee who remains employed following the Closing Date
during such one-year period in an amount that is no less favorable than
one-twelfth of the annual bonus opportunity for such Employee set forth on
Section 3.11(e) of the Company Disclosure Schedule for each month during such
one-year period that such Employee remains employed (payable no later than March
15th of the year following the year in which any such bonus is earned); (iii) if
an Employee incurs a termination during such one year period that entitles him
or her to severance benefits under such Employee’s employment agreement or under
the CIFG Services, LLC Severance Plan, as applicable, severance benefits that
are no less favorable than those provided under such Employee’s employment
agreement or under the CIFG Services, LLC Severance Plan, as applicable, based
on such Employee’s base salary or base hourly rate and years of service set
forth on Section 3.11(e) of the Company Disclosure Schedule; and (iv) benefits
that are no less favorable in the aggregate than those provided to similarly
situated employees of Parent.
(c)    Parent shall, or shall cause the Surviving Corporation or one of its or
Parent’s Affiliates, to pay all transaction bonuses, severance (including under
any employment agreement or under the CIFG Services, LLC Severance Plan) and
long-term incentives owed to Business Employees, including Business Employees
terminated pursuant to this Section 5.11, as required by the terms of the
applicable Plans (including under any employment agreement or under the CIFG
Services, LLC Severance Plan) and, with respect to transaction bonuses and
long-term incentives, in the amounts specified in Section 5.11(c) of the Company
Disclosure Schedule, subject to the allocations contemplated by Section 5.01(q)
hereof. Such payment shall be made no earlier than the day after the Closing
Date and no later than the earlier to occur of (i) the date that is the ninety
(90) day anniversary of the Closing Date, or (ii) the date that is the last date
that such payment can be made as permitted pursuant to Section 409A of the Code.
To the extent permitted by Section 409A of the Code, the Company agrees to take
all actions necessary to amend any resolutions or


43





--------------------------------------------------------------------------------





plan terms that would otherwise require payment of transaction bonuses,
severance (including under any employment agreement or under the CIFG Services,
LLC Severance Plan) or long-term incentives prior to the Closing Date.
(d)    For all purposes under the employee benefit plans of the Surviving
Corporation and its Affiliates providing benefits to any Employees after the
Effective Time (the “New Plans”), each Employee will be credited with his or her
years of service with the Company and its Affiliates before the Effective Time
(including predecessor or acquired entities or any other entities for which the
Company and the Transferred Subsidiaries have given credit for prior service),
to the same extent as such Employee was entitled, before the Effective Time, to
credit for such service under the corresponding Plan, except to the extent such
credit would result in a duplication of accrual of benefits. In addition, and
without limiting the generality of the foregoing (i) each Employee will be
immediately eligible following the Closing Date to participate, without any
waiting time, in any and all New Plans to the extent coverage under such New
Plan replaces coverage under a similar or comparable Plan in which such Employee
participated immediately before the Effective Time (such plans, collectively,
the “Old Plans”) and (ii) if, an Old Plan that provides medical, dental and
vision insurance benefits is terminated prior to the end of the plan year for
such Old Plan during which the Closing Date occurs, the Surviving Corporation
will use commercially reasonable efforts to cause any eligible expenses incurred
by such Employee and his or her covered dependents under such Old Plan that
provides medical, dental and vision insurance benefits during such shortened
plan year prior to such termination of the Old Plan to be taken into account
under such New Plan for purposes of satisfying all deductible, coinsurance and
maximum out-of-pocket requirements applicable to such Employee and his or her
covered dependents for the applicable plan year as if such amounts had been paid
in accordance with such New Plan. Notwithstanding the foregoing, for the
avoidance of doubt, no Employee shall be eligible to receive severance benefits
pursuant to a plan maintained by the Parent or its Affiliates during any period
that such Employee remains eligible for benefits under a Plan that provides
severance benefits.
(e)    Unless otherwise requested by Parent in writing at least five days prior
to the Effective Time, the Company agrees to take (or cause to be taken) all
actions necessary or appropriate to withdraw as a participating employer in the
Paychex Plans, with such withdrawal effective as of the date immediately prior
to the Effective Time and conditioned upon the Closing, and, prior to and
conditioned upon such withdrawal as a participating employer, fully vest any and
all unvested amounts of the accounts of all Business Employees who are
participants at the time of such withdrawal; and the Company agrees to take (or
cause to be taken) all actions necessary to terminate any Plan (other than a
Paychex Plan and other than an employment agreement, bonus arrangement or the
CIFG Services, LLC Severance Plan) with such termination effective as of the
date immediately prior to the Effective Date and conditioned upon the Closing.
(f)    Unless otherwise requested by Parent in writing at least five days prior
to the Effective Time, the Company agrees to take (or cause to be taken) all
actions necessary or appropriate to terminate its service agreements with
Paychex and the participation of Business Employees in the Paychex Plans,
effective as of the Effective Time and conditioned upon the Closing.


44





--------------------------------------------------------------------------------





(g)    Except as otherwise expressly provided herein, nothing contained in this
Section 5.11 (i) shall be construed to establish, amend or modify any benefit
plan, program, agreement or arrangement, (ii) shall alter or limit Parent’s or
its Affiliates’ ability to amend, modify or terminate any benefit plan, program,
agreement or arrangement at any time assumed, established, sponsored or
maintained by Parent or its Affiliates, (iii) is intended to confer upon any
current or former employee any right to employment or continued employment for
any period of time by reason of this Agreement, or any right to a particular
term or condition of employment or (iv) is intended to confer upon any
individual (including employees, retirees, or dependents or beneficiaries of
employees or retirees) any right as a third-party beneficiary of this Agreement.
Section 5.12    No Solicitation.
(a)    The Company shall not, and shall cause its Representatives not to,
directly or indirectly, (i) discuss, negotiate, undertake, authorize, recommend,
propose or enter into, either as the proposed surviving, merged, acquiring or
acquired corporation, any transaction involving a merger, consolidation,
business combination, purchase or disposition of any assets of the Company or
any Transferred Subsidiary (other than the purchase and disposition of assets in
the ordinary course of business consistent with past practice) or any capital
stock of the Company or any Transferred Subsidiary other than the transactions
contemplated by this Agreement (each, an “Acquisition Transaction”), (ii)
facilitate, solicit or initiate discussions, negotiations or submissions of
proposals or offers in respect of an Acquisition Transaction, (iii) furnish or
cause to be furnished to any Person any information concerning the business,
operations, properties or assets of the Company or any Transferred Subsidiary in
connection with an Acquisition Transaction or (iv) otherwise cooperate in any
way with, or assist or participate in, or facilitate, any effort or attempt by
any other Person to do or seek any of the foregoing.
(b)    The Company shall, and shall cause its Representatives to, immediately
cease and cause to be terminated any existing discussions or negotiations with
any Persons (other than Parent and Merger Sub) conducted heretofore with respect
to any Acquisition Transaction.
Section 5.13    Taxes.
(a)    After the date of this Agreement, Company and Parent shall cooperate
fully, as and to the extent reasonably requested by the other party, in
connection with the preparation of any Tax Return or any audit or other
examination by any taxing authority or any judicial or administrative proceeding
relating to Taxes relating to the Company and any Transferred Subsidiaries. All
material Tax Returns of the Company and the Transferred Subsidiaries that are
filed after the date of this Agreement and prior to the Closing shall be
submitted to Parent not later than 30 days prior to the due date for the filing
of such Tax Returns. Parent shall have the right to review and propose revisions
to such Tax Returns and to review and propose revisions to all workpapers and
procedures used to prepare any such Tax Return, and the Company shall consider
such proposed revisions in good faith. The Company shall not take any position
on any such Tax Return that is inconsistent with the assumptions used in the
calculation of the Company’s gross deferred tax assets or tax basis of any asset
in the Statutory Statements or the footnotes thereto (in each case, irrespective
of any associated valuation allowances) without Parent’s express written
consent, which shall not be unreasonably withheld.


45





--------------------------------------------------------------------------------





(b)    The Surviving Corporation shall own, and have all rights, title and
interest in, all books, records, documentation and other information in
existence as of the Closing Date related to any Tax or Tax item of the Company
or any of the Transferred Subsidiaries, including all Tax Returns, books,
records (including information regarding ownership and Tax basis of property),
documentation and other information related to such Tax Returns and Tax claims,
including accompanying schedules, related work papers, and documents related to
rulings or other determinations by Governmental Authorities. Notwithstanding
anything to the contrary contained in this Agreement, Securityholders shall be
entitled to retain copies of all federal Tax Returns of the Company prepared on
IRS Form 1120 and any comparable state Tax Returns related to the income or
operations of the Company or any of the Transferred Subsidiaries and
information, records and documents relating to the Taxes reflected on such Tax
Returns and the preparation of such Tax Returns. Upon written request by any
Securityholder, Parent shall cause the Surviving Corporation to provide such
Securityholder with a copy of the federal Tax Return of the Company prepared on
IRS Form 1120 for the period ending on the Closing Date.
(c)    For purposes of this Agreement, including determination of any Tax item
attributable to a taxable year or period (or portion thereof) after the Closing
Date, Parent and the Company agree to treat (and cause the Company and the
Transferred Subsidiaries to treat) any gain, income, deductions, losses, or
other items (including, but not limited to, deductions with respect to statutory
loss reserves, severance payments and any other compensatory payments) realized
or accrued by the Company or any of the Transferred Subsidiaries resulting from
any transactions on the Closing Date following the Closing as occurring on the
day after the Closing Date and, if applicable, to utilize (and cause the Company
and its Subsidiaries to utilize) the “next day” rule in Treasury Regulation
Section 1.1502-76(b)(1)(ii)(B) (or any similar provision of state, local, or
foreign law) for purposes of reporting such items on Tax Returns.
Section 5.14    Post-Closing Reorganization.
(a)    Parent acknowledges that certain Securityholders are (or are Affiliated
with parties who are) beneficiaries of, or holders of transferable custodial
receipts as to which, a Secondary Market Insurance Contract has been issued by
one of the Insurance Subsidiaries (such Securityholders, collectively,
“Securityholder Beneficiaries” and each, a “Securityholder Beneficiary”), and
that they will derive certain benefit from the consummation of the Post-Closing
Reorganization. Accordingly, Parent hereby agrees, following the Effective Time,
(a) to use its commercially reasonable efforts to consummate the Post-Closing
Reorganization within three Business Days of the Effective Time and (b) to
provide all Securityholder Beneficiaries with written notice of such
consummation within 10 days following such consummation (to the address and
contact person provided by the Company to Parent not less than three Business
Days prior to the Effective Time); provided that using commercially reasonable
efforts pursuant to this Section 5.14(a) shall not require Parent to accept or
agree to any Burdensome Condition or to use any efforts beyond those stated in
Section 5.06(a) and Section 5.07(b) with respect to the matters described
therein.
(b)    In the event Parent is unable to consummate the Post-Closing
Reorganization within such three Business Day period, Parent agrees, to the
extent permissible under applicable


46





--------------------------------------------------------------------------------





Law and subject to receipt of the regulatory approvals specified in Section
4.03(b)(ii) of the Parent Disclosure Schedule, to use its commercially
reasonable efforts to issue to each Securityholder Beneficiary that requests
such, a “second-to-pay” financial guaranty insurance policy on terms that are
customary for similar policies previously issued by Parent pursuant to which
Parent would make payment to such Securityholder Beneficiary or to an applicable
custodian or insurance trustee, as reasonably determined by Parent, in the event
that both (i) the Insurance Subsidiary that issued the relevant Secondary Market
Insurance Contract fails to pay all amounts due under such Secondary Market
Insurance Contract in accordance with its terms and (ii) if applicable, CIFG NA
fails to pay all amounts due under any “second-to-pay” insurance policy it has
issued in respect of such Secondary Market Insurance Contract in accordance with
its terms, in each case, subject to and in accordance with the terms of such
Secondary Market Insurance Contract or CIFG NA “second-to-pay” insurance policy;
provided that using commercially reasonable efforts pursuant to this Section
5.14(b) shall not require Parent to qualify to transact business or obtain a
license in any jurisdiction where it is not presently qualified or licensed,
register as a major swap participant, major security-based swap participant,
swap dealer, or security-based swap dealer, or otherwise become subject to any
scheme of regulation to which it is not already subject.
(c)    In the event of a failure of Parent to use commercially reasonable
efforts as provided in Section 5.14(a) or (b), such Securityholder Beneficiaries
shall have the right to seek specific performance pursuant to Section 8.08 to
cause Parent to comply with such covenants in Section 5.14(a) or (b) but in no
event shall any Securityholder Beneficiary nor any of its Affiliates, or any
other Person, be entitled to, or make any claim for, any damages resulting from
Parent’s failure to comply with Section 5.14(a) or (b).
ARTICLE VI
CONDITIONS TO THE MERGER
Section 6.01    Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligation of each party to effect the Merger is subject to the
satisfaction or waiver at or prior to the Effective Time of the conditions set
forth below.
(a)    Stockholder Approval. The Company shall have obtained the Written
Consent.
(b)    Amendment. The Amendment shall have been filed with and accepted by the
Secretary of State of the State of Delaware.
(c)    Other Approvals. All Company Required Approvals and all Parent Required
Approvals shall have been obtained or made and shall be in full force and
effect, and all waiting periods required under applicable Law with respect
thereto shall have expired or been terminated, in each case without the
imposition of a Burdensome Condition with respect to the party seeking to invoke
the condition set forth in this Section 6.01(c).
(d)    No Injunctions or Restraints. No Governmental Order issued by any
Governmental Authority of competent jurisdiction or other Law enjoining,
restraining or otherwise prohibiting the consummation of the Merger shall be in
effect; provided, however, that prior to


47





--------------------------------------------------------------------------------





asserting this condition, subject to Section 5.06(a) and Section 5.07(b), each
of Parent and the Company shall have used its applicable efforts to prevent the
entry of any such Governmental Order and to appeal as promptly as possible any
such Governmental Order that may be entered.
Section 6.02    Conditions to Obligations of Parent and Merger Sub. The
obligations of Parent and Merger Sub to effect the Merger are further subject to
the conditions set forth below.
(a)    Representations and Warranties. The representations and warranties of the
Company contained in this Agreement, in each case as if none of such
representations and warranties contained any qualifications or limitations as to
“materiality” or “Material Adverse Effect,” shall be true and correct on and as
of the date of this Agreement and as at the Effective Time as though made at the
Effective Time (except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct on and as of such earlier date), other than
for such failures to be true and correct that, individually or in the aggregate,
have not had or would not reasonably be expected to have a Material Adverse
Effect on the Company; provided that notwithstanding the foregoing, each of the
representations and warranties of the Company set forth in Sections 3.01, 3.02,
3.03, subclause (y) of the first sentence of Section 3.19 and Section 3.23 shall
be true and correct in all respects on and as of the date of this Agreement and
as at the Effective Time as though made at the Effective Time.
(b)    Performance of Obligations of the Company. The Company shall have
complied with and performed in all material respects all covenants, agreements
and obligations required to be performed by it under this Agreement at or prior
to the Effective Time.
(c)    Closing Certificate. The Company shall have delivered to Parent a
certificate dated as of the Closing Date, signed by a duly authorized officer of
the Company, certifying that the conditions set forth in Section 6.02(a) and
Section 6.02(b) have been satisfied.
(d)    Secretary’s Certificate. Each of the Company and the Transferred
Subsidiaries shall have delivered to Parent a certificate of the secretary or
other duly authorized officer of the Company and each Transferred Subsidiary, as
applicable, dated as of the Closing Date and certifying:
(i)    that attached thereto is a true and complete copy of the certificate of
incorporation or other formation document of such entity, including all
amendments thereto as in effect on the Closing Date, and such certificate of
incorporation or other formation document, as applicable, has not been amended,
modified or restated since the date of the last amendment thereto disclosed
pursuant to this subsection (i);
(ii)    that attached thereto is a true and complete copy of the by-laws or
operating agreement of such entity as in effect on the Closing Date and at all
times since a date prior to the resolutions described in subsection (v) below,
and such by-laws or operating agreement have not been amended, modified or
restated since the date of the last amendment thereto disclosed pursuant to this
subsection (ii);


48





--------------------------------------------------------------------------------





(iii)    that attached thereto is a true and complete copy of the Shareholder
Agreement as in effect on the Closing Date and at all times since a date prior
to the resolutions described in subsection (v) below, and such Shareholder
Agreement has not been amended, modified or restated since the date of the last
amendment thereto disclosed pursuant to this subsection (iii);
(iv)    that attached thereto is a certificate as to the good standing of such
entity as of a recent date from (x) the Secretary of State (or similar official)
of the jurisdiction of organization of such entity and (y) with respect to the
Insurance Subsidiaries, the Domiciliary Regulator of such entity;
(v)    that attached thereto is a true and complete copy of the resolutions (or
equivalent authorizing actions) duly authorized by the board of directors (or
equivalent governing body) of such entity authorizing the execution, delivery
and performance of this Agreement; and
(vi)    as to the incumbency and specimen signature of each officer or other
duly authorized Person executing this Agreement and any other document delivered
in connection herewith on behalf of such entity.
(e)    No Material Adverse Effect. Since the date hereof, there shall not have
occurred any effect, event, condition or change that would reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.


(f)    FIRPTA Compliance. At the Closing, the Company shall deliver to Parent a
copy of a statement conforming with the requirements of Sections 1.897-2(h) and
1.1445-2(c)(3) of the Treasury Regulations and in form reasonably satisfactory
to Parent, certifying that the Company Common Shares do not constitute “United
States real property interests” under Section 897(c) of the Code. In addition,
simultaneously with delivery of such statement, the Company shall provide to
Parent, as agent for the Company, a form of notice to the IRS conforming with
the requirements of Treasury Regulations Section 1.897-2(h)(2), together with
(i) written authorization for Parent to deliver such notice to the Internal
Revenue Service on behalf of the Company following the Closing Date or (ii)
evidence satisfactory to Parent that such notice has been delivered to the
Internal Revenue Service.
 
Section 6.03    Conditions to Obligations of the Company. The obligation of the
Company to effect the Merger is further subject to the conditions set forth
below.
(a)    Representations and Warranties. The representations and warranties of
Parent and Merger Sub in this Agreement, in each case as if none of such
representations and warranties contained any qualifications or limitations as to
“materiality,” shall be true and correct on and as of the date of this Agreement
and as at the Effective Time as though made at the Effective Time (except to the
extent that such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct on and as of such earlier date), other than for such failures to be true
and correct that, individually or in the aggregate, have not had or would not
reasonably be expected to have a material adverse effect on the ability of
Parent and Merger Sub to consummate the transactions contemplated hereby;
provided that notwithstanding the foregoing, each of the representations and
warranties of the Parent and Merger


49





--------------------------------------------------------------------------------





Sub set forth in Sections 4.01, 4.02, 4.05 and 4.06 shall be true and correct in
all respects on and as of the date of this Agreement and as at the Effective
Time as though made at the Effective Time.
(b)    Performance of Obligations of Parent and Merger Sub. Parent and Merger
Sub shall have complied with and performed in all material respects all
covenants, agreements and obligations required to be performed by them under
this Agreement at or prior to the Effective Time.
(c)    Closing Certificate. Parent shall have delivered to the Company a
certificate dated as of the Closing Date, signed by a duly authorized officer of
Parent, certifying that the conditions set forth in Section 6.03(a) and Section
6.03(b) have been satisfied,
(d)    Secretary’s Certificate. Each of Parent and Merger Sub shall have
delivered to the Company a certificate of the secretary or other duly authorized
officer of Parent or Merger Sub, as applicable, dated as of the Closing Date and
certifying:
(i)    that attached thereto is a true and complete copy of the certificate of
incorporation or other formation document of such entity, including all
amendments thereto as in effect on the Closing Date, and such certificate of
incorporation or other formation document, as applicable, has not been amended,
modified or restated since the date of the last amendment thereto disclosed
pursuant to this subsection (i);
(ii)    that attached thereto is a true and complete copy of the by-laws of such
entity as in effect on the Closing Date and at all times since a date prior to
the resolutions described in subsection (iv) below, and such by-laws have not
been amended, modified or restated since the date of the last amendment thereto
disclosed pursuant to this subsection (ii);
(iii)    that attached thereto is a certificate as to the good standing of such
entity as of a recent date from the Secretary of State (or similar official) of
the jurisdiction of organization of such entity;
(iv)    that attached thereto is a true and complete copy of the resolutions (or
equivalent authorizing actions) duly authorized by the board of directors (or
equivalent governing body) of such entity authorizing the execution, delivery
and performance of this Agreement; and
(v)    as to the incumbency and specimen signature of each officer or other duly
authorized Person executing this Agreement and any other document delivered in
connection herewith on behalf of such entity.
ARTICLE VII
TERMINATION
Section 7.01    Termination. This Agreement may be terminated at any time prior
to the Effective Time, whether before or after receipt of the Written Consent:
(a)    by mutual written consent of Parent, Merger Sub and the Company;
(b)    by either Parent or the Company:


50





--------------------------------------------------------------------------------





(i)    if the Merger is not consummated on or before October 12, 2016 (the
“Outside Date”), unless the failure to consummate the Merger is the result of a
breach of this Agreement by the party seeking to terminate this Agreement;
provided, however, that if on such date any of the conditions precedent to the
Closing set forth in Section 6.01(c) or Section 6.01(d) have not been satisfied
but all other conditions precedent to the Closing have been satisfied (or in the
case of conditions that by their terms are to be satisfied at the Closing, are
capable of being satisfied on such date), then any party, by notice to the other
parties, may extend the Outside Date by up to forty-five (45) days; or
(ii)    if any condition to the obligation of such party to consummate the
Merger set forth in Section 6.01 (in the case of Parent or the Company), Section
6.02 (in the case of Parent) or Section 6.03 (in the case of the Company)
becomes incapable of satisfaction prior to the Outside Date; provided, however,
that such termination shall not be available to any party whose failure to
comply with or perform in any material respect any representation, warranty or
covenant contained in this Agreement has been the primary cause of such
incapability to satisfy such condition;
(iii)     if the Company shall not have provided Parent reasonably satisfactory
evidence of receipt of the Written Consent prior to the close of business within
24 hours of execution and delivery of this Agreement.
(c)    by either Parent or the Company, if any Law or final, non-appealable
Governmental Order shall have been enacted, issued, enforced or deemed
applicable to the transactions contemplated by this Agreement (including the
Merger) that has the effect of making the Merger or the transactions
contemplated by this Agreement illegal;
(d)    by Parent, if the Company materially breaches or fails to perform in any
material respect any of its representations, warranties or covenants contained
in this Agreement, which breach or failure to perform (i) would give rise to the
failure of a condition set forth in Section 6.02, and (ii) cannot be cured prior
to the Outside Date (provided, that Parent is not then in material breach of any
representation, warranty, covenant or agreement contained in this Agreement); or
(e)    by the Company, if Parent or Merger Sub materially breaches or fails to
perform in any material respect of any of its representations, warranties or
covenants contained in this Agreement, which breach or failure to perform
(i) would give rise to the failure of a condition set forth in Section 6.03, and
(ii) cannot be cured prior to the Outside Date (provided, that the Company is
not then in material breach of any representation, warranty, covenant or
agreement in this Agreement); or
(f)    by the Company, if (A) Parent and Merger Sub fail to complete the Closing
within three (3) Business Days following the date the Closing should have
occurred pursuant to Section 2.02, (B) the Company has confirmed in writing to
Parent that it is prepared to consummate the Closing, and (C) the Company has
and continues to be ready, willing and able to consummate the Merger.


51





--------------------------------------------------------------------------------





Section 7.02    Effect of Termination.
(a)    If this Agreement is terminated for any reason, the provisions of Section
5.03(a) (Access to Information; Confidentiality), Section 5.09 (Public
Announcements), Section 5.10 (Fees and Expenses), Article VIII (General
Provisions) and this Section 7.02 shall remain in full force and effect.
(b)    If this Agreement is terminated as provided in Section 7.01(a), this
Agreement shall forthwith become void and of no further force or effect (except
as stated in Section 7.02(a) above) and there shall be no liability or
obligation under this Agreement on the part of any party to this Agreement or
their respective Representatives.
(c)    If this Agreement is terminated as provided in subsections (b), (c), (d),
(e) or (f) of Section 7.01, this Agreement shall forthwith become void and of no
further force or effect (except as stated in Section 7.02(a) above); provided
that no party will be relieved or released of any liability or damages arising
out of any failure to comply with or breach of this Agreement or fraud related
to the transactions contemplated by this Agreement.
ARTICLE VIII
GENERAL PROVISIONS
Section 8.01    Non-Survival of Representations, Warranties and Agreements.
Except for Sections 5.04 (Directors’ and Officers’ Indemnification and
Insurance), 5.09 (Public Announcements), 5.11 (Employees and Benefits) and this
Article VIII, none of the representations, warranties, covenants and agreements
in this Agreement or in any instrument delivered under this Agreement, including
any rights arising out of any breach of such representations, warranties,
covenants and agreements, shall survive the Effective Time, except for those
covenants and agreements contained herein and therein that by their terms apply
or are to be performed in whole or in part after the Effective Time.
Section 8.02    Amendment. This Agreement may be amended, before or after the
adoption of this Agreement by the stockholders of the Company and Merger Sub
only by an instrument making specific reference to this Agreement in writing
signed on behalf of each of the parties; provided that, any amendment adopted
after the adoption of this Agreement by the stockholders of the Company or
Merger Sub shall not (1) alter or change the Per Share Amount of cash to be
received by Securityholders, (2) alter or change any term of the certificate of
incorporation of the Surviving Corporation as provided in Exhibit B or (3) alter
or change any of the terms and conditions of this Agreement if such alteration
or change would adversely affect the Securityholders.
Section 8.03    Waiver. At any time prior to the Effective Time, any party to
this Agreement may (a) extend the time for the performance of any obligation or
other act of any other party to this Agreement, (b) waive any inaccuracy in the
representations and warranties of any other party contained in this Agreement or
in any document delivered pursuant to this Agreement and (c) waive compliance
with any agreement of any other party or any condition to its own obligations
contained in this Agreement. Any such extension or waiver shall be valid if set
forth in an instrument in writing signed by the party or parties to be bound by
such extension or waiver. The failure of a


52





--------------------------------------------------------------------------------





party to assert any of its rights under this Agreement or otherwise shall not
constitute a waiver of such rights.
Section 8.04    Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given and
shall be deemed to have been duly given if delivered personally (notice deemed
given upon receipt), sent by electronic transmission (including by fax) (notice
deemed given upon confirmation of receipt), sent by a nationally recognized
overnight courier service such as Federal Express (notice deemed given upon
receipt of proof of delivery) or mailed by registered or certified mail, return
receipt requested (notice deemed given upon receipt) to the respective parties
at the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 8.04):
if to Parent or Merger Sub:
Assured Guaranty Corp.
31 West 52nd Street
New York, New York 10019
Fax No.: (212) 581-3268
Attention: General Counsel
E-mail: jmichener@assuredguaranty.com
with a copy (which shall not constitute notice) to:
Mayer Brown LLP
71 South Wacker Drive
Chicago, Illinois 60606
Fax No: (312) 706 8106
Attention: Edward S. Best
Email: ebest@mayerbrown.com
if to the Company:
CIFG Holding Inc.
850 Third Avenue, 10th Floor
New York, NY 10022
Fax No: (212) 909-3959
Attention: Michael S. Knopf
Email: m.knopf@cifg.com
with a copy (which shall not constitute notice) to:
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036
Fax: (212) 872-1002
Attention: Kerry E. Berchem
Email: kberchem@akingump.com


53





--------------------------------------------------------------------------------





Section 8.05    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties to
this Agreement shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the fullest extent possible.
Section 8.06    Entire Agreement; Third-Party Beneficiaries. This Agreement
(including all Schedules and Exhibits attached hereto) together with the
Confidentiality Agreement and the Paying Agent Agreement (a) constitute the
entire agreement, and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the transactions
contemplated by this Agreement and (b) are not intended to confer upon any
Person other than the parties any rights or remedies; provided that Section 5.04
with respect to the Indemnified Persons described therein, Section 5.14 with
respect to the Securityholder Beneficiaries described therein, Section 8.11 with
respect to the counsel named therein, and Section 8.12 with respect to Company
Releasees and Securityholder Releasees, each of such third parties referenced
therein shall be express third party beneficiaries hereunder entitled to enforce
each such provision as if they were party hereto. Notwithstanding subclause (b)
in the foregoing sentence, (i) following the Effective Time, the provisions of
Article II and Section 5.13(b) shall also be enforceable by Securityholders as
express third party beneficiaries hereunder who are entitled to enforce each
such provision as if they were party hereto.
Section 8.07    Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of Law or otherwise (other than following the Closing by
operation of law pursuant to a merger) by any of the parties without the prior
written consent of the other parties. Any purported assignment without such
consent shall be null and void. Subject to the preceding sentences, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and assigns.
Section 8.08    Specific Performance. The parties to this Agreement agree that
irreparable damage would occur in the event any provision of this Agreement were
not performed in accordance with the terms of this Agreement and that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms of this Agreement, in
addition to any other remedy at law or in equity. Such equitable relief shall be
in addition to any other remedy to which the parties hereto are entitled to at
law or in equity as a remedy for such nonperformance, breach or threatened
breach. Each party hereby waives any requirements for the securing or posting of
any bond with such equitable remedy.
Section 8.09    Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware applicable to
contracts executed in and to be performed in that state. All actions and
proceedings arising out of or relating to this Agreement shall


54





--------------------------------------------------------------------------------





be heard and determined in the Chancery Court of the State of Delaware. The
parties to this Agreement hereby (a) irrevocably submit to the exclusive
jurisdiction of the above-named court, for the purpose of any Action arising in
whole or in part out of, relating to, based upon or in connection with this
Agreement or the subject matter hereof brought by any party to this Agreement,
(b) irrevocably waive, and agree not to assert by way of motion, defense, or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named court, that its property is exempt or immune
from attachment or execution, that the Action is brought in an inconvenient
forum, that the venue of the Action is improper, or that this Agreement or the
transactions contemplated by this Agreement may not be enforced in or by any of
the above-named court, and (c) agrees not to commence any such action other than
before one of the above-named court nor to make any motion or take any other
action seeking or intending to cause the transfer or removal of any Action to
any court other than the above-named court whether on the grounds of
inconvenient forum or otherwise.
Section 8.10    Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS.
Each of the parties to this Agreement (a) certifies that no Representative or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce that
foregoing waiver and (b) acknowledges that it and the other parties to this
Agreement have been induced to enter into this Agreement and the transactions
contemplated by this Agreement, as applicable, by, among other things, the
mutual waivers and certifications in this Section 8.10.
Section 8.11    Legal Representation. Each of the parties to this Agreement
hereby agrees, on its own behalf and on behalf of its directors, members,
partners, officers, employees and Affiliates, that Akin Gump Strauss Hauer &
Feld LLP may serve as counsel to each and any former or current holder of
Company Shares (other than CIFG NA) or to any of their respective affiliates,
officers, directors or employees (collectively, with each such holder of Company
Shares, the “Securityholder Group”), on the one hand, and the Company and the
Transferred Subsidiaries, on the other hand, in connection with the negotiation,
preparation, execution and delivery of this Agreement and the consummation of
the transactions contemplated by this Agreement, and that, following Closing,
Akin Gump Strauss Hauer & Feld LLP may serve as counsel to any member of the
Securityholder Group or any director, member, partner, officer, employee or
affiliate of the Securityholder Group, in each case in their capacity as such,
in connection with any litigation, claim or obligation arising out of or
relating to this Agreement or the transactions contemplated by this Agreement
and each of the parties to this Agreement consents to such representation and
waives any conflict of interest arising from such representation, and each of
such parties shall cause any Affiliate to consent to waive any conflict of
interest arising from such representation. In connection with any dispute that
may arise between the Securityholder Group and Parent or the Surviving
Corporation arising out of or relating to this Agreement or the transactions
contemplated by this Agreement, the individual members of the Securityholder
Group involved in such dispute (and not Parent or the Surviving Corporation)
will have the right to decide whether or not to waive any attorney client
privilege that may apply to any communications between the Company and Akin


55





--------------------------------------------------------------------------------





Gump Strauss Hauer & Feld LLP that occurred before the Closing; provided, that
any such waived information may only be used in connection with such dispute.
Section 8.12    Releases.
(a)    No Securityholder Releasee shall have any personal liability or personal
obligation to any Securityholder or its Affiliates of any nature whatsoever in
connection with or under this Agreement; provided, however, that the foregoing
shall not apply to the obligations of Parent to pay to the Paying Agent the
Consideration pursuant to the terms hereof or any other express obligations of
Parent pursuant to this Agreement. No Company Releasee shall have any personal
liability or personal obligation to Parent or Merger Sub of any nature
whatsoever in connection with or under this Agreement. Effective upon the
Effective Time, each of Parent, the Company and the Surviving Corporation, on
behalf of itself and its respective Affiliates, successors and assigns, hereby
irrevocably and unconditionally releases and forever discharges each Company
Releasee from any and all past, present and future actions, claims, causes of
action, debts, obligations, liabilities, damages or losses of any kind,
character, description or nature whatsoever, known or unknown to any of Parent,
the Company and the Surviving Corporation, suspected or unsuspected, reported or
unreported, fixed or contingent, accrued or unaccrued, liquidated or
unliquidated, whether grounded in law or equity or sounding in tort or contract
or otherwise, which any of Parent, the Company and the Surviving Corporation, or
their respective Affiliates, successors and assigns, now has, owns or holds or
claims to have, own or hold, or at any time heretofore had, owned or held or
claimed to have had, owned or held, or may hereafter have, own or hold or claim
to have, own or hold, arising directly or indirectly out of, based upon, or in
any way related to or in connection with any conduct prior to the Effective Time
of such Company Releasee in connection with the Company’s businesses or
transactions; provided, however, that the provisions of this Section 8.12 shall
not discharge (a) any rights or obligations of a Company Releasee under any
Affiliated Agreements (whether or not listed in Section 3.07(a) of the Company
Disclosure Schedule) or any other Contracts with any Company Releasee or (b) any
rights of any Indemnified Person under any organizational documents of, or
Contracts with, the Company or any of the Transferred Subsidiaries relating to
indemnification or advancement of expenses or any rights as third party
beneficiary under this Agreement. Notwithstanding anything to the contrary in
this Section 8.12(a), the releases granted by Parent, Merger Sub, the Company
and the Surviving Corporation to any Company Releasee hereunder shall be
conditioned on, and only be effective following, the Company’s receipt of a
release granted by the Securityholder (relating to such Company Releasee) as
contemplated by Section 8.12(b).
(b)    Effective upon the Effective Time, each Securityholder, on behalf of
itself and its respective Affiliates, successors and assigns, hereby irrevocably
and unconditionally releases and forever discharges each Securityholder Releasee
from any and all past, present and future actions, claims, causes of action,
debts, obligations, liabilities, damages or losses of any kind, character,
description or nature whatsoever, known or unknown to any Securityholder or its
Affiliates, suspected or unsuspected, reported or unreported, fixed or
contingent, accrued or unaccrued, liquidated or unliquidated, whether grounded
in law or equity or sounding in tort or contract or otherwise, which any
Securityholder, or its Affiliates, successors and assigns, now has, owns or
holds or claims to have, own or hold, or at any time heretofore had, owned or
held or


56





--------------------------------------------------------------------------------





claimed to have had, owned or held, or may hereafter have, own or hold or claim
to have, own or hold, arising directly or indirectly out of, based upon, or in
any way related to or in connection with any conduct prior to the Effective Time
of such Securityholder Releasee in connection with the ownership of the Company
or the Company’s businesses or transactions; provided, however, that the
provisions of this Section 8.12 shall not discharge (a) any rights or
obligations of a Securityholder Releasee under any Affiliated Agreements or any
other Contracts with any Securityholder Releasee or (b) any rights of the
Securityholders under this Agreement or the Paying Agent Agreement. The parties
hereto agree that the releases described in this Section 8.12(b) shall be
effected by including in each Letter of Transmittal delivered by a
Securityholder to the Company, such Securityholder’s acknowledgement of and
agreement with the release set forth in this Section 8.12(b), and the parties
hereto agree to cause each Letter of Transmittal to include language to that
effect.
Section 8.13    Parent and Merger Sub Acknowledgement.
(a)    Parent is knowledgeable about the business engaged in by the Company and
the Transferred Subsidiaries and about the usual and customary practices of
companies engaged in businesses similar to such business. Parent and Merger Sub
acknowledge and agree that the representations and warranties set forth in
Article III constitute the sole and exclusive representations and warranties of
the Company to Parent and Merger Sub in connection with the transactions
contemplated by this Agreement, and there are no other representations,
warranties, covenants, understandings or agreements between the parties, oral or
written, except as expressly set forth in this Agreement. Except for the
representations and warranties expressly set forth in Article III, Parent and
Merger Sub disclaim reliance on any representations or warranties, either
express or implied, by or on behalf of the Company or any of the Transferred
Subsidiaries or their affiliates or representatives. Parent and Merger Sub
acknowledge and agree that, except as otherwise set forth in this Agreement,
none of the Company, officers of the Company, directors of the Company or any
other Person has made any representation or warranty, expressed or implied, as
to the accuracy or completeness of any information regarding the Company and the
Transferred Subsidiaries furnished or made available to Merger Sub and its
Representatives, including any pro forma financial information, financial
projections, other forward-looking statements or any other material made
available to Parent or Merger Sub in any “data rooms,” management presentations
or in any other form in expectation of the transactions contemplated by this
Agreement.
(b)    Except as otherwise set forth in this Agreement, Parent and Merger Sub
acknowledge and agree that the Company makes no express or implied
representation or warranty hereby or otherwise under this Agreement as to the
future experience, success or profitability of the Company’s and the Transferred
Subsidiaries’ businesses, whether or not conducted in a manner similar to the
manner in which such businesses were conducted prior to the Closing, that the
reserves held by or on behalf of the Company or any of the Transferred
Subsidiaries or the assets supporting such reserves have been or will be
adequate or sufficient for the purposes for which they were established, that
the reinsurance recoverables taken into account in determining the amount of
such reserves will be collectible or whether such reserves were calculated,
established or determined in accordance with any actuarial, statutory or other
standard, or concerning any financial statement “line item” or asset, liability
or equity amount that would be affected by any of the foregoing.


57





--------------------------------------------------------------------------------





Section 8.14    General Interpretation.
(a)    The descriptive headings contained in this Agreement are included for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.
(b)    Unless otherwise indicated, all references in this Agreement to Sections,
Articles, Annexes, Exhibits or Schedules shall be deemed to refer to Sections,
Articles, Annexes, Exhibits or Schedules of or to this Agreement, as applicable.
(c)    Unless otherwise indicated, the words “include,” “includes” and
“including,” when used in this Agreement, shall be deemed in each case to be
followed by the words “without limitation.”
(d)    When reference is made in this Agreement to a Person, such reference
shall be deemed to include all direct and indirect subsidiaries of such Person
unless otherwise indicated or the context otherwise requires.
(e)    The parties to this Agreement agree that they have been represented by
counsel during the negotiation and execution of this Agreement and, therefore,
waive the application of any law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document.
Section 8.15    Counterparts. This Agreement may be executed and delivered
(including by facsimile or other form of electronic transmission) in one or more
counterparts, and by the different parties to this Agreement in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
[Signature Pages Follow]


58





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Parent, Merger Sub, and the Company have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.


ASSURED GUARANTY CORP.
 
By /s/ Dominic J. Frederico________ 
      Name: Dominic J. Frederico
 Title: President and Chief Executive Officer
 
CULTIVATE MERGER SUB, INC.
 
By /s/ Robert A. Bailenson__________
 Name: Robert A. Bailenson
 Title: President







[Signature Page to Agreement and Plan of Merger]



--------------------------------------------------------------------------------






CIFG HOLDING INC.
 
By /s/ Eugene Davis_____________
Name: Eugene Davis
Title:   Chairman of the Board of Directors






